16‐1912‐cv                                            
     Waggoner v. Barclays PLC




 1                                        In the
 2              United States Court of Appeals
 3                          For the Second Circuit
 4                                     
 5                                      
 6                          August Term, 2016 
 7                            No. 16‐1912‐cv 
 8                                      
 9   JOSEPH WAGGONER, MOHIT SAHNI, BARBARA STROUGO, INDIVIDUALLY 
10           AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, 
11                          Plaintiffs‐Appellees, 
12                                      
13                                    v. 
14                                      
15      BARCLAYS PLC, ROBERT DIAMOND, ANTONY JENKINS, BARCLAYS 
16                     CAPITAL INC., WILLIAM WHITE, 
17                         Defendants‐Appellants, 
18                                      
19                  CHRIS LUCAS, TUSHAR MORZARIA, 
20                              Defendants.* 
21                                      
22                                      
23             Appeal from the United States District Court 
24                for the Southern District of New York. 
25             No. 14‐cv‐5797 ― Shira A. Scheindlin, Judge. 
26                                      




      The Clerk of Court is directed to amend the official caption as set forth above. 
     *
                                                                                   




 1                                          
 2                       ARGUED: NOVEMBER 15, 2016 
 3                       DECIDED: NOVEMBER 6, 2017 
 4                                      
 5                                      
 6            Before: KEARSE, LOHIER, and DRONEY, Circuit Judges. 
 7                          
 8           
 9          Appeal  from  an  order  of  the  United  States  District  Court  for 
10   the  Southern  District  of  New  York  (Scheindlin,  J.)  granting  the 
11   Plaintiffs‐Appellees’  motion  for  class  certification  in  this  action 
12   asserting violations of § 10(b) of the Securities Exchange Act of 1934.  
13   We  affirm,  concluding  that:  (1)  although  the  district  court  erred  in 
14   holding  that  the  Affiliated  Ute  presumption  of  reliance  applied 
15   because  the  claims  are  primarily  based  on  misstatements,  not 
16   omissions,  the  Basic  presumption  of  reliance  applied;  (2)  direct 
17   evidence  of  price  impact  is  not  always  necessary  to  demonstrate 
18   market  efficiency  to  invoke  the  Basic  presumption,  and  was  not 
19   required here; (3) defendants seeking to rebut the Basic presumption 
20   must  do  so  by  a  preponderance  of  the  evidence,  which  the 
21   Defendants‐Appellants  in  this  case  failed  to  do;  and,  (4)  the 
22   Plaintiffs‐Appellees’  damages  methodology  for  calculating 
23   classwide damages is appropriate.  We therefore AFFIRM the order 
24   of the district court. 
25                            
26                                       
27                              JEREMY  ALAN  LIEBERMAN,  Pomerantz 
28                              LLP, New York, NY  (Tamar Weinrib, 
29                              Pomerantz  LLP,  New  York,  NY; 
30                              Patrick  V.  Dahlstrom,  Pomerantz 
31                              LLP,  Chicago,  IL,  on  the  brief),  for 
32                              Plaintiffs‐Appellees. 




                                           2 
                                                         




 1        
 2       JEFFREY  T.  SCOTT,    Sullivan  & 
 3       Cromwell  LLP,  New  York,  NY 
 4       (Matthew  A.  Schwartz  and  Andrew 
 5       H.  Reynard,  Sullivan  &  Cromwell 
 6       LLP,  New  York,  NY;  Brent  J. 
 7       McIntosh, Sullivan & Cromwell LLP, 
 8       Washington,  DC,  on  the  brief),  for 
 9       Defendants‐Appellants. 
10    
11       Max  W.  Berger,  Bernstein  Litowitz 
12       Berger  &  Grossmann  LLP,  New 
13       York,  NY  (Salvatore  J.  Graziano, 
14       Bernstein  Litowitz  Berger  & 
15       Grossmann  LLP,  New  York,  NY; 
16       Blair  Nicholas,  Bernstein  Litowitz 
17       Berger  &  Grossmann  LLP,  San 
18       Diego,  CA;  Robert  D.  Klausner, 
19       Klausner,  Kaufman,  Jensen  & 
20       Levinson, Plantation, FL, on the brief), 
21       for  the  National  Conference  on  Public 
22       Employee  Retirement  Systems  as 
23       amicus  curiae  in  support  of  Plaintiffs‐
24       Appellees. 
25        
26       Daniel  P.  Chiplock,  Lieff  Cabraser 
27       Heimann  &  Bernstein,  LLP,  New 
28       York,  NY,  for  the  National  Association 
29       of Shareholder and Consumer Attorneys 
30       as  amicus  curiae  in  support  of 
31       Plaintiffs‐Appellees. 
32        




                   3 
                                                      




 1   Jeffrey  W.  Golan,  Barrack,  Rodos  & 
 2   Bacine,  Philadelphia,  PA  (James  J. 
 3   Sabella,  Grant  &  Eisenhofer  P.A., 
 4   New  York,  NY,  of  counsel;  Daniel  S. 
 5   Sommers,  Cohen  Milstein  Sellers  & 
 6   Toll  PLLC,  Washington,  DC,  of 
 7   counsel;       James       A.     Feldman, 
 8   Washington,  DC,  on  the  brief),  for 
 9   Evidence  Scholars  as  amicus  curiae  in 
10   support of Plaintiffs‐Appellees. 
11    
12   Robert  V.  Prongay,  Glancy  Prongay 
13   &  Murray  LLP,  Los Angeles, CA,  for 
14   Securities  Law  Professors  as  amicus 
15   curiae in support of Plaintiffs‐Appellees. 
16    
17   Charles  E.  Davidow,  Paul,  Weiss 
18   Rifkind,  Wharton  &  Garrison  LLP, 
19   Washington,  DC  (Marc  Falcone  & 
20   Robyn  Tarnofsky,  Paul,  Weiss, 
21   Rifkind,  Wharton  &  Garrison  LLP, 
22   New  York,  NY;  Ira  D.  Hammerman 
23   and  Kevin  M.  Carroll,  Securities 
24   Industry  and  Financial  Markets 
25   Association,  Washington,  DC,  on  the 
26   brief),  for  the  Securities  Industry  and 
27   Financial  Markets  Association  as 
28   amicus  curiae  in  support  of 
29   Defendants‐Appellants. 
30    
31   David S. Lesser (Fraser L. Hunter, Jr., 
32   Colin  T.  Reardon,  John  Paredes,  on 




               4 
                                                                                       




 1                                the  brief),  Wilmer  Cutler  Pickering 
 2                                Hale  and  Dorr  LLP,  New  York,  NY, 
 3                                for  Paul  S.  Atkins,  Elizabeth  Cosenza, 
 4                                Daniel  M.  Gallagher,  Joseph  A. 
 5                                Grundfest,  Paul  G.  Mahoney,  Richard 
 6                                W.  Painter,  and  Andrew  N.  Vollmer  as 
 7                                amicus  curiae  in  support  of 
 8                                Defendants‐Appellants. 
 9                                 
10                                Michael  H.  Park,  Consovoy 
11                                McCarthy Park PLLC, New York, NY 
12                                (J.  Michael  Connolly,  Consovoy 
13                                McCarthy  Park  PLLC,  Arlington, 
14                                VA;  Kate  Comerford  Todd  and 
15                                Warren  Postman,  U.S.  Chamber 
16                                Litigation  Center,  Washington,  DC, 
17                                on  the  brief),  for  the  Chamber  of 
18                                Commerce  of  the  United  States  of 
19                                America as amicus curiae in support of 
20                                Defendants‐Appellants. 
21    
22   DRONEY, Circuit Judge: 

23          Barclays  PLC,  its  American  subsidiary  Barclays  Capital  Inc. 

24   (collectively,  “Barclays”),  and  three  senior  officers  of  those 

25   companies1 appeal from an order of the United States District Court 



     1 The individual defendants are Robert Diamond, Barclays’ former CEO, Antony 
     Jenkins, Barclays’ CEO at the time this action was filed, and William White, the 
     former Head of Equities Electronic Trading at Barclays Capital Inc.  The district 




                                             5 
                                                                                                    




1   for  the  Southern  District  of  New  York  (Scheindlin,  J.)  granting  a 

2   motion  for  class  certification  filed  by  the  Plaintiffs‐Appellees 

3   (“Plaintiffs”), three individuals2 who purchased Barclays’ American 

4   Depository  Shares  (“Barclays’  ADS”)3  during  the  class  period.    The 

5   Plaintiffs  brought  this  suit  alleging  violations  of  §  10(b)  of  the 




    court  previously  dismissed  claims  against  two  other  individual  defendants, 
    Chris Lucas and Tushar Morzaria. 
     
    2 The Plaintiffs are Joseph Waggoner, Mohit Sahni, and Barbara Strougo. 

     
    3 As we recently explained:   

     
             American Depository Shares represent an interest in the shares of 
             a  non‐U.S.  company  that  have  been  deposited  with  a  U.S. 
             bank.   ADS  allow  U.S.  investors  to  invest  in  non‐U.S.  companies 
             and also give non‐U.S. companies easier access to the U.S. capital 
             markets.  Many non‐U.S. issuers use [ADS] as a means of raising 
             capital or establishing a trading presence in the U.S.   
     
    In  re  Petrobras  Sec.,  862  F.3d  250,  258  n.6  (2d  Cir.  2017)  (citation  and  internal 
    quotation marks omitted). 
              
             The  Plaintiffs’  expert  in  this  case  described  Barclays’  ADS  as  the  rough 
    U.S.  equivalent  of  Barclays’  stock  on  the  London  Stock  Exchange:   “In the  U.S., 
    Barclays’ stock was listed on the [New York Stock Exchange], under the symbol 
    ‘BCS,’  and  traded  in  the  form  of  American  Depository  Shares  (ADSs),  each  of 
    which represented four ordinary shares (i.e., four BARC [the symbol for Barclays’ 
    stock on the London Stock Exchange] shares).”  J.A. 310. 




                                                  6 
                                                                                            




 1   Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and the Securities 

 2   and Exchange Commission’s Rule 10b‐5.4 

 3          The  Defendants‐Appellants  (“Defendants”)  contend  that  the 

 4   district court erred in granting class certification by:  (1) concluding 

 5   that  the  Affiliated  Ute  presumption  of  reliance  applied,  see  Affiliated 

 6   Ute  Citizens  of  Utah  v.  United  States,  406  U.S.  128  (1972);  (2) 

 7   determining,  alternatively,  that  the  Basic  presumption,  see  Basic  Inc. 

 8   v.  Levinson,  485  U.S.  224  (1988),  applied  without  considering  direct 

 9   evidence of price impact when it found that Barclays’ ADS traded in 

10   an  efficient  market;  (3)  requiring  the  Defendants  to  rebut  the  Basic 

11   presumption  by  a  preponderance  of  the  evidence  (and  concluding 

12   that  the  Defendants  had  failed  to  satisfy  that  standard);  and 

13   (4) concluding  that  the  Plaintiffs’  proposed  method  for  calculating 

14   classwide damages was appropriate. 




     4  The  Plaintiffs  also  brought  claims  against  the  individual  defendants  under 
     § 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. § 78t.  Those claims are 
     not at issue in this appeal. 




                                               7 
                                                                                    




 1          We  agree with  the  Defendants  that  the district  court  erred  in 

 2   applying the Affiliated Ute presumption, but reject the remainder of 

 3   their  arguments  and  conclude  that  the  district  court  did  not  err  in 

 4   granting the Plaintiffs’ motion for class certification.  Specifically, we 

 5   hold that:  (1) the Affiliated Ute presumption does not apply because 

 6   the  Plaintiffs’  claims  are  primarily  based  on  misstatements,  not 

 7   omissions;  (2)  direct  evidence  of  price  impact  is  not  always 

 8   necessary  to  demonstrate  market  efficiency,  as  required  to  invoke 

 9   the  Basic  presumption  of  reliance,  and  was  not  required  here;  (3) 

10   defendants seeking to rebut the Basic presumption must do so by a 

11   preponderance  of  the  evidence,  which  the  Defendants  in  this  case 

12   failed  to  do;  and  (4)  the  district  court’s  conclusion  regarding  the 

13   Plaintiffs’ classwide damages methodology was not erroneous.  We 

14   therefore AFFIRM the order of the district court. 

15           

16           




                                           8 
                                                                                                    




 1                                      BACKGROUND 

 2   I.        Barclays’ Recent Involvement in the LIBOR Scandal and Its 
 3             Investigations 

 4           Barclays  is  a  London‐based  international  financial  services 

 5   provider involved in banking, credit cards, wealth management, and 

 6   investment  management  services  in  more  than  fifty  countries.5  

 7   Barclays  was  the  subject  of  a  number  of  investigations  and  suits 

 8   involving the misrepresentation of its borrowing data submitted for 

 9   the  calculation  of  the  London  Interbank  Offered  Rate  (“LIBOR”).6  

10   Barclays  and  other  financial  institutions  manipulated  LIBOR,  an 

11   important set of benchmarks for international interest rates.  In June 

12   2012,  Barclays  was  fined  more  than  $450,000,000  as  a  result  of  its 

     5  In  stating  the  facts  of  this  case,  we  rely  in  part  on  the  allegations  of  the 
     Plaintiffs’ operative second amended complaint, which we accept as true in this 
     context.  See Shelter Realty Corp. v. Allied Maint. Corp., 574 F.2d 656, 661 n.15 (2d 
     Cir. 1978) (explaining that it is proper for a district court “to accept the complaint 
     allegations as true in a class certification motion”). 

     6 LIBOR is used to set benchmark interest rates for many world currencies.  We 
     recently  explained  LIBOR  rates  and  their  importance  in  greater  detail  in  United 
     States  v.  Allen,  864  F.3d  63,  69–72  (2d  Cir.  2017).    We  also  discussed  Barclays’ 
     participation  in  the  LIBOR  investigations  and  settlements  in  greater  detail  in 
     Carpenters Pension Trust Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 230–32 (2d 
     Cir. 2014). 




                                                   9 
                                                                                             




1   involvement.    As  a  result  of  the  LIBOR  investigation,  Barclays’ 

2   corporate  leadership  undertook  significant  measures  to  change  the 

3   company’s culture and develop more integrity in its operations.7 

4   II.        LX, Dark Pools, and High‐Frequency Traders 

5           From the time it was involved in the LIBOR investigations to 

6   the  present,  Barclays,  through  its  American  subsidiary  Barclays 

7   Capital Inc., has operated an alternate trading system—essentially a 

8   private venue for trading securities8—known as Barclays’ Liquidity 



    7   Among  other  steps,  Barclays  commissioned  an  independent  review  of  the 
    company’s business practices, and then indicated it would implement dozens of 
    changes  proposed  in  a  report  produced  by  Sir  Anthony  Salz  (a  lawyer  and 
    former  chairman  of  the  BBC).    Those  changes  were  aimed  at,  inter  alia, 
    developing  a  culture  that  valued  long‐term  success  as  opposed  to  short‐term 
    profit,  and  measures  aimed  at  providing  greater  transparency  regarding 
    operations. 
     
    8  The  Securities  and  Exchange  Commission  defines  alternate  trading  system  as 

    “any  organization,  association,  person,  group  of  persons,  or  system”  that 
    “constitutes,  maintains,  or  provides  a  market  place  or  facilities  for  bringing 
    together  purchasers  and  sellers  of  securities  or  for  otherwise  performing  with 
    respect  to  securities  the  functions  commonly  performed  by  a  stock  exchange” 
    that  does  not  set  “rules  governing  the  conduct  of  subscribers  other  than  the 
    conduct  of  such  subscribers’  trading  on  such  organization,  association,  person, 
    group of persons, or system” or “[d]iscipline subscribers other than by exclusion 
    from trading.”  17 C.F.R. § 242.300(a).  Alternate trading systems are regulated by 
    the  Securities  and  Exchange  Commission.    See  id.  §§  242.301–.303.    They  have 




                                              10 
                                                                                                




1   Cross,  or,  more  simply,  as  Barclays’  LX  (“LX”).    LX  belongs  to  a 

2   particular  subset  of  alternate  trading  systems  known  as  “dark 

3   pools.”    Dark  pools  permit  investors  to  trade  securities  in  a  largely 

4   anonymous  manner.    Neither  “information  regarding  the  orders 

5   placed into the pool for execution [n]or the identities of subscribers 

6   that are trading in the pool” are displayed at the time of the trade.9 

7           The  anonymous  nature  of  dark  pools  makes  them  popular 

8   with  institutional  investors,  who  seek  to  avoid  victimization  at  the 

9   hands  of  high‐frequency  traders.10  11    High‐frequency  traders  often 



    grown  significantly  over  the  last  decade,  in  part  because  of  the  advantages 
    offered  by  a  subset  of  alternate  trading  systems  known  as  “dark  pools,”  which 
    we discuss infra.  See, e.g., Matthew S. Freedman, Rise in SEC Dark Pool Fines, 35 
    Rev. Banking & Fin. L. 150, 150–52 (2015) (noting that approximately 40% of all 
    trades  occurred  in  alternate  trading  systems  in  2014,  up  from  16%  in  2008,  and 
    explaining that there are approximately forty dark pools in existence). 

    9  In the Matter of ITG Inc. & Alternet Sec., Inc., Respondents, Exchange Act Release 
    No. 9887, 112 SEC Docket 887, ¶ 18 (Aug. 12, 2015). 
     
    10 In a report, the Securities and Exchange Commission has loosely defined high‐

    frequency traders “as ‘market makers’ with very large daily trading frequency.” 
    Findings Regarding the Market Events of May 6, 2010: Report of the Staffs of the CFTC 
    and  SEC  to  the  Joint  Advisory  Committee  on  Emerging  Regulatory  Issues,  at  13, 
    available at https://www.sec.gov/news/studies/2010/marketevents‐report.pdf. 
     




                                                11 
                                                                                                       




 1   engage  in  “front  running”  or  “trading  ahead”  of  the  market, 

 2   meaning  that  they  detect  patterns  involving  large  incoming  trades, 

 3   and then execute their own trades before those incoming trades are 

 4   completed.12    Front  running  results  in  the  incoming  trades  being 

 5   more  costly  or  less  lucrative  for  the  individuals  or  institutions 

 6   making  them.13    Thus,  many  investors  prefer  to  avoid  high‐

 7   frequency  traders,  and  utilize  dark  pools  to  do  so.    Some  literature 

 8   nevertheless  suggests  that  dark  pools  are  also  popular  with  high‐

 9   frequency  traders,  who  similarly  prefer  them  because  they  are 

10   anonymous.14 



     11 See Edwin Batista, A Shot in the Dark: An Analysis of the SEC’s Response to the Rise 
     of  Dark  Pools,  14  J.  High  Tech.  L.  83,  84  (2014)  (explaining  that  traders  use  dark 
     pools  “to  avoid  front  running  by  high‐frequency  traders”);  see  also 
     Freedman, supra  note  8,  at  150  (noting  that  dark  pools  “were  largely  created  to 
     allow institutional investors to execute large volume trades without creating an 
     unfavorable impact on market prices”). 
      
     12 See Batista, supra note 11, at 84. 

      
     13 Id. 

      
     14  See,  e.g.,  Michael  Morelli,  Regulating  Secondary  Markets  in  the  High  Frequency 

     Age: A Principled and Coordinated Approach, 6 Mich. Bus. & Entrepreneurial L. Rev. 




                                                    12 
                                                                                       




 1   III.       Barclays’  Statements  Regarding  LX  and  Liquidity 
 2              Profiling 

 3          To  address  concerns  that  high‐frequency  traders  may  have 

 4   been  front  running  in  LX,  Barclays’  officers  made  numerous 

 5   statements asserting that LX was safe from such practices, and that 

 6   Barclays was taking steps to protect traders in LX. 

 7          For  example,  Barclays’  Head  of  Equities  Electronic  Trading 

 8   (and a Defendant in this action) William White told Traders Magazine 

 9   that  Barclays  monitored  activity  in  LX  and  would  remove  traders 

10   who  engaged  in  conduct  that  disadvantaged  LX  clients.    On  a 

11   different  occasion,  White  publicly  stated  that  LX  was  “built  on 

12   transparency” and had “safeguards to manage toxicity, and to help 

13   [its]  institutional  clients  understand  how  to  manage  their 

14   interactions with high‐frequency traders.”  J.A. 237.  Other examples 

15   of purported misstatements made by Barclays include the following 

16   allegations: 


     79, 92–93 (2016) (explaining that high‐frequency trading firms like dark pools in 
     part because of their anonymity).




                                            13 
                                                                                   




 1              Touting  LX  as  encompassing  a  “sophisticated 

 2                surveillance  framework  that  protects  clients  from 

 3                predatory trading activity.”  J.A. 240. 

 4              Representing that “LX underscores Barclays’ belief that 

 5                transparency  is  not  only  important,  but  that  it  benefits 

 6                both our clients and the market overall.”  J.A. 246. 

 7              Stating      that    Barclays’    algorithm      and    scoring 

 8                methodology  enabled  it  “to  restrict  [high‐frequency 

 9                traders] interacting with our clients.”  J.A. 247. 

10         Barclays  also  created  a  service  for  its  LX  customers  entitled 

11   “Liquidity  Profiling.”    First  marketed  in  2011,  Liquidity  Profiling 

12   purportedly allowed Barclays’ personnel to monitor high‐frequency 

13   trading  in  LX  more  closely  and  permitted  traders  to  avoid  entities 

14   that engaged in such trading.  For example, Barclays issued a press 

15   release stating that Liquidity Profiling enabled “Barclays to evaluate 

16   each  client’s  trading  in  LX  based  on  quantitative  factors,  thereby 




                                         14 
                                                                                    




 1   providing  more  accurate  assessments  of  aggressive,  neutral  and 

 2   passive trading strategies.”  J.A. 246.  Based on a numerical ranking 

 3   system  that  categorized  traders,  LX  users  could,  according  to 

 4   Barclays, avoid trading with high‐frequency traders.  Barclays made 

 5   numerous  other  alleged  misstatements  regarding  Liquidity 

 6   Profiling, such as: 

 7              Claiming  in  a  press  release  that  by  using  Liquidity 

 8                Profiling,  clients  could  “choose  which  trading  styles 

 9                they  interact  with,  instead  of  choosing  by  the  more 

10                arbitrary designation of client type.”  J.A. 246. 

11              Explaining  that  “transparency”  was  the  biggest  theme 

12                of the year 2013, and that “Liquidity Profiling analyzes 

13                each  interaction  in  the  dark  pool,  allowing  us  to 

14                monitor  the  behavior  of  individual  participants.    This 

15                was a very significant step because it was important to 

16                provide  .  .  .  clients  with  transparency  about  the  nature 




                                          15 
                                                                                          




 1                  of  counterparties  in  the  dark pool  and  how  the  control 

 2                  framework works.”  J.A. 252. 

 3   IV.         The New York Attorney General’s Lawsuit 

 4          On June 25, 2014, the New York Attorney General commenced 

 5   an action alleging that Barclays was violating provisions of the New 

 6   York Martin Act15 in operating its dark pool.  The complaint alleged 

 7   that  many  of  Barclays’  representations  about  protections  LX 

 8   afforded  its  customers  from  high‐frequency  traders  were  false  and 

 9   misleading.    See  People  ex  rel.  Schneiderman  v.  Barclays  Capital  Inc.,  1 

10   N.Y.S.3d 910, 911 (N.Y. Sup. Ct. 2015). 

11          The  next  day,  the  price  of  Barclays’  ADS  fell  7.38%.    On  the 

12   following day, news reports estimated that Barclays could face a fine 

13   of  more  than  £300,000,000  as  a  result  of  the  Attorney  General’s 

14   action, and on June 30th its stock price dropped an additional 1.5%. 


       N.Y. Gen. Bus. Law §§ 352–359.  The Martin Act grants New York’s Attorney 
     15

     General  the  power  to  “investigate  and  enjoin  fraudulent  practices  in  the 
     marketing  of  stocks,  bonds  and  other  securities  within  or  from  New  York.”  
     Assured Guar. (UK) Ltd. v. J.P. Morgan Inv. Mgmt. Inc., 962 N.E.2d 765, 768 (N.Y. 
     2011) (internal quotation marks omitted). 




                                              16 
                                                                                    




 1   V.       The Plaintiffs’ Action 

 2          The  Plaintiffs  filed  the  instant  putative  class  action  shortly 

 3   thereafter.  They alleged in a subsequent second amended complaint 

 4   that  Barclays  had  violated  §  10(b)  and  Rule  10b‐5  by  making  false 

 5   statements and omissions about LX and Liquidity Profiling. 

 6          The  Plaintiffs  alleged  that  Barclays’  statements  about  LX  and 

 7   Liquidity  Profiling  “were  materially  false  and  misleading  by 

 8   omission  or  otherwise  because,”  J.A.  227,  contrary  to  its  assertions, 

 9   “Barclays  did  not  in  fact  protect  clients  from  aggressive  high 

10   frequency trading activity, did not restrict predatory traders’ access 

11   to  other  clients,”  and  did  not  “eliminate  traders  who  continued  to 

12   behave in a predatory manner,” J.A. 228. 

13          According  to  the  complaint,  Barclays  “did  not  monitor  client 

14   orders  continuously,”  or  even  apply  Liquidity  Profiling  “to  a 

15   significant  portion  of  the  trading”  conducted  in  LX.    J.A.  228.  

16   Instead, the Plaintiffs alleged that Barclays “favored high frequency 




                                          17 
                                                                                     




 1   traders” by giving them information about LX that was not available 

 2   to  other  investors  and  applying  “overrides”  that  allowed  such 

 3   traders to be given a Liquidity Profiling rating more favorable than 

 4   the one they should have received.  J.A. 228. 

 5          The  result  of  these  fraudulent  statements,  the  Plaintiffs 

 6   asserted, was that the price of Barclays’ ADS had been “maintained” 

 7   at an inflated level that “reflected investor confidence in the integrity 

 8   of  the  company”  until  the  New  York  Attorney  General’s  lawsuit.  

 9   J.A. 224. 

10   VI.          Procedural History 

11          The Defendants moved to dismiss the Plaintiffs’ claims.  They 

12   contended,  among  other  arguments,  that  the  alleged  misstatements 

13   recited  by  the  Plaintiffs  were  not  material  and  therefore  could  not 

14   form  the  basis  for  a  §  10(b)  action.    In  particular,  the  Defendants 

15   pointed  out  that  the  revenue  generated  by  LX  was  only  0.1%  of 

16   Barclays’  total  revenue,  which  was,  according  to  the  Defendants, 




                                           18 
                                                                                    




 1   significantly  below  what  would  ordinarily  be  considered 

 2   quantitatively material to investors.  The Defendants also contended 

 3   that  the  Plaintiffs  had  not  adequately  pleaded  that  the  alleged 

 4   misstatements  were  qualitatively  material  because  they  had  not 

 5   alleged  that  any  Barclays  investor  had  considered  them  in  making 

 6   investment  decisions;  the  statements  were  directed  only  to  LX 

 7   clients, not investors.  

 8          The district court denied the Defendants’ motion to dismiss, in 

 9   part.    Strougo  v.  Barclays  PLC,  105  F.  Supp.  3d  330,  353  (S.D.N.Y. 

10   2015).  The court explained that it was obligated to consider whether 

11   the  purported  misstatements  were  quantitatively  or  qualitatively 

12   material.  Id. at 349–50.  In its quantitative analysis, the court agreed 

13   with the Defendants that LX was a small part of Barclays’ business 

14   operation  and  accounted  for  a  small  fraction  of  the  company’s 

15   revenue.    Id.  at  349.    It  nevertheless  concluded  that  the 

16   misstatements could be qualitatively material.  Id.  After the LIBOR 




                                          19 
                                                                                                     




1   scandal,  the  court  explained,  “Barclays  had  staked  its  long‐term 

2   performance  on  restoring  its  integrity.”    Id.  (internal  quotation 

3   marks  omitted).    Barclays’  statements  regarding  LX  and  Liquidity 

4   Profiling  could  therefore  “call  into  question  the  integrity  of  the 

5   company as a whole.”16  Id. 




    16  The  district  court  dismissed  the  Plaintiffs’  claims  related  to  two  other 
    categories  of  purported  misstatements.    See  id.  at  343–47.    The  first  related  to 
    Barclays’  general  business  practices,  and  relied  on  purportedly  false  statements 
    that asserted that Barclays was changing its values to conduct its “business in the 
    right way.”  Id. at 343.  The second category of alleged false statements focused 
    on  Barclays’  commitment  to  enacting  the  recommendations  made  by  the  Salz 
    report.    See  id.  at  344–47.    The  court  concluded  that  both  of  these  categories  of 
    statements were “inactionable puffery.”  See id. at 347.    
     




                                                  20 
                                                                                              




 1           a.         The Plaintiffs’ Motion for Class Certification 

 2           The Plaintiffs then sought class certification for investors who 

 3   purchased  Barclays’  ADS  between  August  2,  2011,  and  June  25, 

 4   2014.17  

 5           In  order  to  satisfy  Federal  Rule  of  Civil  Procedure  23(b)(3)’s 

 6   predominance  requirement,  the  Plaintiffs  argued  that  §  10(b)’s 

 7   reliance element was satisfied by the members of the proposed class 

 8   under the presumption of reliance recognized by the Supreme Court 

 9   in Basic, 485 U.S. at 224. 

10           In  support  of  their  motion,  the  Plaintiffs  submitted  an  expert 

11   report  from  Dr.  Zachary  Nye18  that  considered  whether  the  market 

12   for Barclays’ ADS was efficient, a necessary prerequisite for the Basic 


     17  These  dates  encompass  the  time  period  between  when  Barclays  first  made 
     purportedly false statements regarding LX and the public disclosure of Barclays’ 
     misstatements by the New York Attorney General’s action. 
      
     18 Dr. Nye is a financial economist and the Vice President of Stanford Consulting 

     Group,  Inc.    He  holds  a  bachelor’s  degree  in  economics  from  Princeton 
     University, a master’s degree in finance from the London Business School, and a 
     Ph.D.  from  U.C.  Irvine.    He  has  conducted  research  in  areas  including  market 
     efficiency.




                                               21 
                                                                                           




 1   presumption  to  apply.    Dr.  Nye’s  report  applied  the  five  factors 

 2   identified  in  Cammer  v.  Bloom,  711  F.  Supp.  1264  (D.N.J.  1989),  and 

 3   the  three  factors  identified  in  Krogman  v.  Sterritt,  202  F.R.D.  467 

 4   (N.D.  Tex.  2001).    See  In  re  Petrobras  Sec.,  862  F.3d  250,  276  (2d  Cir. 

 5   2017).    Dr.  Nye  explained  that  all  eight  factors  supported  the 

 6   conclusion that the market for Barclays’ ADS was efficient.  Dr. Nye 

 7   first concluded that the seven factors that rely on “indirect” indicia 

 8   of  an  efficient  market—the  first  four  Cammer  factors  and  all  three 

 9   Krogman factors—supported his conclusion. 

10          With  respect  to  the  final  factor—the  fifth  Cammer  factor,  or 

11   “Cammer  5,”  which  is  considered  the  only  “direct”  measure  of 

12   efficiency—Dr.  Nye  conducted  an  “event  study”  to  determine 

13   whether  the  price  of  Barclays’  ADS  changed  when  new  material 

14   information about the company was released.  Based on the results 

15   of  that  event  study,  Dr.  Nye  concluded  that  the  final  factor  also 

16   weighed  in  favor  of  concluding  that  the  market  for  Barclays’  ADS 




                                              22 
                                                                                      




 1   was  efficient.    Thus,  relying  on  Dr.  Nye’s  report,  the  Plaintiffs 

 2   asserted that they were entitled to the Basic presumption. 

 3          In  the  alternative,  the  Plaintiffs  argued  that  reliance  could  be 

 4   established  under  the  presumption  of  reliance  for  omissions  of 

 5   material  information,  as  recognized  by  the  Supreme  Court  in 

 6   Affiliated  Ute,  406  U.S.  at  128.    That  presumption,  the  Plaintiffs 

 7   asserted,  applied  because  Barclays  had  failed  to  disclose  material 

 8   information  regarding  LX,  such  as  the  fact  that  Liquidity  Profiling 

 9   did not apply to a significant portion of the trades conducted in LX 

10   and that Barclays provided advantages such as “overrides” to high‐

11   frequency traders. 

12          Dr. Nye also addressed the calculation of class damages.  He 

13   opined  that  the  damages  class  members  had  suffered  as  a  result  of 

14   Barclays’  fraudulent  conduct  could  be  calculated  on  a  classwide 

15   basis.    According  to  Dr.  Nye,  the  amount  by  which  a  stock’s  price 

16   was  inflated  by  fraudulent  statements  or  omissions  could  be 




                                           23 
                                                                                          




 1   calculated  by  measuring  how  much  the  price  of  the  stock  declined 

 2   when those statements were revealed to be false or when previously 

 3   undisclosed  information  was  revealed.    An  event  study  could  then 

 4   isolate  company‐specific  changes  in  stock  price  from  changes 

 5   resulting  from  outside  factors  such  as  fluctuations  in  the  stock 

 6   market generally or the particular industry.  Once the decline caused 

 7   by  the  corrective  disclosure  was  isolated,  the  “daily  level  of  price 

 8   inflation” could be readily calculated for Barclays’ ADS for the class 

 9   period.    J.A.  348.    Then,  each  class  member’s  actual  trading  in  the 

10   security could be used to determine individual damages.19 

11          b.      The Defendants’ Opposition to Class Certification 

12          In response, the Defendants argued that the Plaintiffs had not 

13   made the requisite showing to invoke the Basic presumption because 

14   they  had  failed  to  show  that  the  market  for  Barclays’  ADS  was 




        A  security  purchased  during  the  class  period  and  sold  before  the  first 
     19

     corrective disclosure would not support a claim for damages. 




                                             24 
                                                                                               




 1   efficient.20  The Defendants pointed to the report of their expert, Dr. 

 2   Christopher  M.  James,21  which  claimed  that  the  Plaintiffs  had  not 

 3   shown  direct  evidence  of  efficiency  under  Cammer  5  because  the 

 4   event study conducted by Dr. Nye was flawed.  The Defendants did 

 5   not, however, challenge Dr. Nye’s conclusion that the seven indirect 

 6   factors  demonstrated  that  the  market  for  Barclays’  ADS  was 

 7   efficient,  nor  did  Dr.  James  conduct  his  own  event  study  to 

 8   demonstrate the inefficiency of the market for Barclays’ ADS. 

 9           The Defendants also argued that even if the district court were 

10   to conclude that the Plaintiffs were entitled to the Basic presumption 

11   of  reliance,  class  certification  should  be  denied  because  the 

12   Defendants rebutted that presumption.  They asserted that the event 

13   study  conducted  by  Dr.  Nye  indicated  that  the  price  of  Barclays’ 

     20  The  Defendants  did  not  contest  the  fact  that  the  Plaintiffs  satisfied  the 
     requirements of Federal Rule of Civil Procedure 23(a). 
      
     21 Dr. James is a professor of finance and economics at the University of Florida.  

     He  previously  worked  for  the  Department  of  Treasury  and  the  Securities  and 
     Exchange  Commission,  in  addition  to  holding  several  other  teaching  positions.  
     He  has  also  served  as  an  expert  witness  on  matters  including  market  efficiency 
     prior to this case.




                                                25 
                                                                                    




 1   ADS did not increase by a statistically significant amount on any of 

 2   the days on which the purportedly fraudulent statements had been 

 3   made.  Thus, according to the Defendants, there was no connection 

 4   between the misstatements and the price of Barclays’ ADS. 

 5          The  Defendants  further  contended  that  the  Affiliated  Ute 

 6   presumption  was  inapplicable  to  the  complaint’s  allegations.    That 

 7   presumption,  they  argued,  applied  only  to  situations  primarily 

 8   involving  omissions,  and  the  complaint  alleged  affirmative 

 9   misstatements, not omissions. 

10          Finally,  the  Defendants  contended  that  the  damages  model 

11   proposed  by  Dr.  Nye  failed  to  satisfy  Comcast  Corp.  v.  Behrend,  569 

12   U.S.  27  (2013).    Dr.  Nye’s  model,  the  Defendants  argued,  did  not 

13   disaggregate  confounding  factors  that  could  have  caused  the  price 

14   drop  in  Barclays’  ADS  that  occurred  when  the  New  York  Attorney 

15   General  announced  his  action,  such  as  the  likelihood  of  regulatory 

16   fines.  Nor had the model sufficiently accounted for variations in the 




                                          26 
                                                                                      




 1   time  each  alleged  misstatement  became  public.    According  to  the 

 2   Defendants, these deficiencies precluded class certification. 

 3          c.     The District Court’s Class Certification Decision 

 4          The  district  court  granted  the  Plaintiffs’  motion  for  class 

 5   certification.    Strougo  v.  Barclays  PLC,  312  F.R.D.  307,  311  (S.D.N.Y. 

 6   2016).  It concluded that the Affiliated Ute presumption applied.  Id. 

 7   at 319.  The court explained that “a case could be made that it is the 

 8   material omissions, not the affirmative statements, that are the heart 

 9   of this case.”  Id.  According to the court, it was “far more likely that 

10   investors would have found the omitted conduct,” as opposed to the 

11   misstatements, material.  Id. 

12          In  the  alternative,  the  district  court  concluded  that  the  Basic 

13   presumption  of  reliance  for  misrepresentations  applied.    Id.  at  323.  

14   The  Defendants,  the  court  noted,  had  conceded  that  the  Plaintiffs 

15   had  “established  four  of  the  five  Cammer  factors  and  all  three 

16   Krogman factors.”  Id. at 319–20.  They disputed only the sufficiency 




                                           27 
                                                                                                 




 1   of Dr. Nye’s event study under Cammer 5.  Id. at 320.  Although Dr. 

 2   Nye’s event study had been presented to the district court (and was 

 3   the  subject  of  extensive  court  proceedings),  the  district  court 

 4   concluded that direct evidence of price impact under Cammer 5 was 

 5   not necessary to its determination that the market for Barclays’ ADS 

 6   was efficient during the class period.22  Id.  The district court noted 

 7   that  although  an  event  study  may  be  particularly  important  where 

 8   the  indirect  factors  do  not  weigh  heavily  in  favor  of  market 

 9   efficiency,  it  was  not  necessary  here  where  the  application  of  the 

10   indirect factors, including that the “stock trades in high volumes on 

11   a  large  national  market  and  is  followed  by  a  large  number  of 

12   analysts,”  weighed  so  strongly  in  favor  of  a  finding  of  market 

13   efficiency.  Id. at 322–23.  Therefore, the court declined to determine 

14   whether  Cammer  5  was  satisfied,  but  concluded  based  on  the 



        The  district  court  also  indicated  its  skepticism  of  the  reliability  of  single‐
     22

     company  event  studies,  as  well  as  when  only  a  few  unexpected  events  are 
     examined during a class period, especially in a lengthy class period.  Id. at 321–
     22.  




                                                 28 
                                                                                




 1   showing  made  by  the  Plaintiffs  on  all  the  indirect  factors  that 

 2   Barclays’ ADS traded in an efficient market during the class period.  

 3   Id. at 323. 

 4          The  district  court  noted  that,  based  on  Dr.  Nye’s  report, 

 5   Barclays’  ADS  had  an  average  weekly  trading  volume  of  17.7% 

 6   during the class period.  Id. at 323 n.103.  That volume far exceeded 

 7   the 2% threshold for a “strong presumption” of efficiency based on 

 8   the  average  weekly  trading  volume  described  in  Cammer.    Id.  

 9   Additionally,  the  district  court  noted  that  analysts  had  published 

10   more  than  700  reports  regarding  Barclays’  ADS  during  the  class 

11   period, and it explained that “the amount of reporting on Barclays[’] 

12   [ADS]  by  security  analysts  during  the  Class  Period  indicates  that 

13   company‐specific  news  was  widely  disseminated  to  investors.”    Id. 

14   at 323 n.104.  That consideration was directly relevant to a different 

15   “indirect”  Cammer  factor  and,  like  the  average  weekly  trading 




                                        29 
                                                                                     




 1   volume, supported the conclusion that the market for Barclays’ ADS 

 2   was efficient.  Id. at 316. 

 3          The  court  further  determined  that  the  Defendants  had  not 

 4   rebutted  the  Basic  presumption.    Id.  at  327.    They  had  failed  to 

 5   demonstrate that the allegedly fraudulent statements did not impact 

 6   the  price  of  Barclays’  ADS.    Id.    The  “fact  that  other  factors 

 7   contributed to the price decline does not establish by a preponderance 

 8   of the  evidence that the drop in  the price of Barclays[’] ADS was not 

 9   caused  at  least  in  part  by  the  disclosure  of  the  fraud  at  LX,”  the 

10   district court reasoned.  Id. (first emphasis added). 

11          Finally,  the  district  court  concluded  that  Dr.  Nye’s  damages 

12   model  complied  with  Comcast  Corp.  v.  Behrend.    Id.    The 

13   methodology  proposed  by  the  Plaintiffs  fit  their  legal  theory  of  the 

14   case because they had proposed using an event study and a constant 

15   dollar method that was based on the decline in stock price following 

16   the disclosure of the Attorney General’s lawsuit.  Id.  The court also 




                                           30 
                                                                                   




 1   concluded  that  individual  damages  issues  would  not  predominate 

 2   and  could  be  readily  calculated.    Id.    It  therefore  granted  the 

 3   Plaintiffs’ motion for class certification.  Id. at 328–29. 

 4          This  Court  granted  Barclays’  petition  for  leave  to  appeal  the 

 5   district court’s class certification order.  See Fed. R. Civ. P. 23(f); Fed. 

 6   R. App. P. 5(a). 

 7                                 DISCUSSION 

 8          The  Defendants  argue  that  the  district  court  erred  in  four 

 9   respects  by  granting  the  Plaintiffs’  motion  for  class  certification.  

10   First, they assert that the district court incorrectly concluded that the 

11   Plaintiffs  properly  invoked  the  Affiliated  Ute  presumption.    Second, 

12   the  Defendants  contend  that  the  court  improperly  concluded  that 

13   the  Basic  presumption  applied  without  considering  direct  evidence 

14   of  market  efficiency  under  Cammer  5.    Third,  they  argue  that  the 

15   district  court  erroneously  required  them  to  rebut  the  Basic 

16   presumption  by  a  preponderance  of  the  evidence  (and  wrongly 




                                          31 
                                                                                         




 1   concluded  that  they  failed  to  satisfy  that  standard).    Finally,  the 

 2   Defendants  assert  that  the  Plaintiffs’  damages  model  violates 

 3   Comcast Corp. v. Behrend. 

 4          We  agree  with  the  Defendants’  contention  that  the  Affiliated 

 5   Ute  presumption  is  inapplicable.    We  reject  their  other  arguments.  

 6   We  affirm  the  district  court’s  class  certification  order  because  the 

 7   Basic  presumption  of  reliance  for  misrepresentations  applies,  was 

 8   not  rebutted  by  the  Defendants,  and  renders  the  district  court’s 

 9   erroneous  decision  regarding  the  Affiliated  Ute  presumption  for 

10   omissions harmless.  Further, we conclude that the damages aspect 

11   of the district court’s certification decision was within its discretion. 

12   I.       Standard of Review 

13          “We review a district court’s class certification determination 

14   for  abuse  of  discretion  .  .  .  .    While  we  review  the  district  court’s 

15   construction of legal standards de novo, we review the district court’s 

16   application  of  those  standards  for  whether  the  district  court’s 




                                             32 
                                                                                        




 1   decision  falls  within  the  range  of  permissible  decisions.”    Roach  v. 

 2   T.L. Cannon Corp., 778 F.3d 401, 405 (2d Cir. 2015). 

 3   II.       Class Certification Requirements 

 4          In addition to satisfying the requirements set forth in Federal 

 5   Rule  of  Civil  Procedure  23(a),  a  plaintiff  seeking  class  certification 

 6   must establish one of the bases for certification identified in Federal 

 7   Rule  of  Civil  Procedure  23(b).    See  Fed.  R.  Civ.  P.  23(b).    One  such 

 8   basis, at issue here, permits certification if “questions of law or fact 

 9   common to class members predominate over any questions affecting 

10   only  individual  members,”  and  “a  class  action  is  superior  to  other 

11   available  methods  for  fairly  and  efficiently  adjudicating  the 

12   controversy.”  Fed. R. Civ. P. 23(b)(3).  “Predominance is satisfied if 

13   resolution of some of the legal or factual questions that qualify each 

14   class  member’s  case  as  a  genuine  controversy  can  be  achieved 

15   through  generalized  proof,  and  if  these  particular  issues  are  more 




                                            33 
                                                                                                  




 1   substantial  than  the  issues  subject  only  to  individualized  proof.”  

 2   Roach, 778 F.3d at 405 (internal quotation marks omitted). 

 3   III.    The Presumptions of Reliance 

 4           In a securities fraud action under § 10(b), one of the elements 

 5   that a plaintiff must prove is that he relied on a misrepresentation or 

 6   omission  made  by  the  defendant.23    In  re  Am.  Int’l  Grp.,  Inc.  Sec. 

 7   Litig., 689 F.3d 229, 234 n.3 (2d Cir. 2012). 

 8           “The  traditional  (and  most  direct)  way  a  plaintiff  can 

 9   demonstrate  reliance  is  by  showing  that  he  was  aware  of  a 

10   company’s  statement  and  engaged  in  a  relevant  transaction—e.g., 

11   purchasing          common            stock—based             on       that       specific 

12   misrepresentation.”    Erica  P.  John  Fund,  Inc.  v.  Halliburton  Co.,  563 

13   U.S. 804, 810 (2011) (“Halliburton I”). 




        The  six  elements  of  a  §  10(b)  claim  are:  “(1) a  material  misrepresentation  or 
     23

     omission  by  the  defendant;  (2) scienter;  (3) a  connection  between  the 
     misrepresentation or omission and the purchase or sale of a security; (4) reliance 
     upon  the  misrepresentation  or  omission;  (5) economic  loss;  and  (6) loss 
     causation.”  Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37–38 (2011). 




                                                 34 
                                                                                                          




 1            Alternatively,  a  plaintiff  may  also  seek  to  take  advantage  of 

 2   two presumptions of reliance established by the Supreme Court. 

 3            The first—the Affiliated Ute presumption—allows the element 

 4   of  reliance  to  be  presumed  in  cases  involving  primarily  omissions, 

 5   rather  than  affirmative  misstatements,  because  proving  reliance  in 

 6   such  cases  is,  in  many  situations,  virtually  impossible.24    Wilson  v. 

 7   Comtech  Telecomms.  Corp.,  648  F.2d  88,  93  (2d  Cir.  1981);  see  also 

 8   Affiliated Ute, 406 U.S. at 153–54. 

 9            The  second—the  Basic  presumption—permits  reliance  to  be 

10   presumed  in  cases  based  on  misrepresentations  if  the  plaintiff 

11   satisfies certain requirements.25  26  See Halliburton Co. v. Erica P. John 



     24  That  the  Affiliated  Ute  presumption  applies  only  in  cases  involving  primarily 
     omissions has been recognized by other Circuits.  See, e.g., In re Interbank Funding 
     Corp. Sec. Litig., 629 F.3d 213, 215 (D.C. Cir. 2010); Desai v. Deutsche Bank Sec. Ltd., 
     573  F.3d  931,  940  (9th Cir.  2009); Regents  of  the  Univ.  of  Cal.  v.  Credit  Suisse  First 
     Bos. (USA), Inc., 482 F.3d 372, 384 (5th Cir. 2007). 
      
     25 Those requirements are that “(1) the alleged misrepresentations were publicly 

     known,  (2)  they  were  material,  (3)  the  stock  traded  in  an  efficient  market,  and 
     (4) the  plaintiff  traded  the  stock  between  when  the  misrepresentations  were 
     made  and  when  the  truth  was  revealed.”    Halliburton  Co.  v.  Erica  P.  John  Fund, 
     Inc., ––– U.S. –––, 134 S. Ct. 2398, 2413 (2014). 




                                                     35 
                                                                                                    




1   Fund, Inc., ––– U.S. –––, 134 S. Ct. 2398, 2413 (2014) (“Halliburton II”).  

2   One  of  them,  and  the  only  one  at  issue  in  this  appeal,  is  that  “the 

3   stock  [at  issue]  traded  in  an  efficient  market.”    Id.    An  efficient 

4   market  is  “one  in  which  the  prices  of  the  [stock]  incorporate  most 

5   public  information  rapidly.”27    Teamsters  Local  445  Freight  Div. 

6   Pension, Fund v. Bombardier Inc., 546 F.3d 196, 204 (2d Cir. 2008).  In 



    26 The Supreme Court adopted the Basic presumption in large part because of the 
    realities  of  the  “modern  securities  markets,”  which  involve  “millions  of  shares 
    changing  hands  daily”  and  therefore  “differ  from  the  face‐to‐face  transactions 
    contemplated  by  early  fraud  cases”  in  which  reliance  was  required.    Basic,  485 
    U.S. at 243–44.  The Supreme Court, quoting the district court in Basic, also noted 
    that  the  presumption  “provided  a  practical  resolution  to  the  problem  of 
    balancing  the  substantive  requirement  of  proof  of  reliance  in  securities  cases 
    against  the  procedural  requisites  of  Federal  Rule  of  Civil  Procedure  23.”    Id.  at 
    242  (alteration  and  internal  quotation  marks  omitted).    Finally,  the  Court 
    explained  that  the  presumption  was  “supported  by  common  sense  and 
    probability” because empirical studies suggested that the “market price of shares 
    traded  on  well‐developed  markets  reflect[]  all  publicly  available  information, 
    and, hence, any material misrepresentations.”  Id. at 246. 
     
    27 Market efficiency is required because the Basic presumption is premised on the 

    “fraud‐on‐the‐market doctrine.”  Hevesi v. Citigroup Inc., 366 F.3d 70, 77 (2d Cir. 
    2004).  That doctrine relies on the “efficient market hypothesis, which postulates 
    that  an  efficient  market  incorporates  fraudulent  statements  into  a  price  viewed 
    by  investors  as  based  on  available  accurate  information.”    Pa.  Pub.  Sch.  Emps.’ 
    Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 121 n.3 (2d Cir.), as amended (Nov. 
    12,  2014), certified  question  accepted,  22  N.E.3d  187  (N.Y.  2014),  certified  question 
    answered, 35 N.E.3d 481 (N.Y. 2015).  Hence, absent an efficient market, the basis 
    for the Basic presumption does not exist. 




                                                  36 
                                                                                    




 1   other  words,  an  efficient  market  is  one  in  which  “market 

 2   professionals  generally  consider  most  publicly  announced  material 

 3   statements  about  companies,  thereby  affecting  stock  prices.”    Id.  at 

 4   199 n.4 (internal quotation marks omitted). 

 5          We  have  repeatedly—and  recently—declined  to  adopt  a 

 6   particular  test  for  market  efficiency.    Petrobras,  862  F.3d  at  276.  

 7   However, district courts in this and other Circuits regularly consider 

 8   five factors first set forth in Cammer v. Bloom, 711 F. Supp. at 1286–87.  

 9   See Petrobras, 862 F.3d at 276.  Those factors are:  

10        (1)  the  average  weekly  trading  volume  of  the  [stock], 
11        (2) the  number  of  securities  analysts  following  and 
12        reporting on [it], (3) the extent to which market makers 
13        traded in the [stock], (4) the issuer’s eligibility to file an 
14        SEC registration Form S–3, and (5) the demonstration of 
15        a  cause  and  effect  relationship  between  unexpected, 
16        material disclosures and changes in the [stock’s] price[]. 
17         
18   Bombardier, 546 F.3d at 200. 

19          The  first  four  “Cammer  factors  examine  indirect  indicia  of 

20   market  efficiency  for  a  particular security.”    Petrobras,  862  F.3d  at 




                                          37 
                                                                                       




 1   276.    However,  the  fifth  factor—“Cammer  5”—permits  plaintiffs  to 

 2   submit  direct  evidence  consisting  of  “empirical  facts  showing  a 

 3   cause  and  effect  relationship  between  unexpected  corporate  events 

 4   or financial releases and an immediate response in the stock price.”  

 5   Id.  (internal  quotation  marks  omitted).    Plaintiffs  generally  attempt 

 6   to satisfy Cammer 5 by submitting an event study.  Such studies are 

 7   “regression  analyses  that  seek  to  show  that  the  market  price  of  the 

 8   defendant’s  stock  tends  to  respond  to  pertinent  publicly  reported 

 9   events.”  Halliburton II, 134 S. Ct. at 2415. 

10          In addition to the Cammer factors, courts often consider what 

11   are known as the three Krogman factors when analyzing whether the 

12   market  for  a  stock  is  efficient.    Petrobras,  862  F.3d  at  276.    Those 

13   factors  are  “(1)  the  capitalization  of  the  company;  (2)  the  bid‐ask 

14   spread  of  the  stock;  and  (3)  the  percentage  of  stock  not  held  by 

15   insiders (‘the float’).”  Krogman, 202 F.R.D. at 474. 




                                            38 
                                                                                          




 1          If a plaintiff demonstrates to the district court that the market 

 2   for the stock is efficient and that the other requirements for the Basic 

 3   presumption are met, the presumption applies and § 10(b)’s reliance 

 4   requirement  is  satisfied  at  the  class  certification  stage.    Hevesi  v. 

 5   Citigroup Inc., 366 F.3d 70, 77 (2d Cir. 2004).  If, however, a plaintiff 

 6   fails  to  qualify  for  the  Basic  presumption,  and  the  Affiliated  Ute 

 7   presumption  for  omissions  does  not  apply,  then  class  certification 

 8   under  Rule  23(b)(3)  is  usually  impossible  because  reliance  would 

 9   have to be proven on a plaintiff‐by‐plaintiff basis.  Halliburton II, 134 

10   S. Ct. at 2416. 

11          Even if a plaintiff successfully invokes the Basic presumption, 

12   however,  defendants  may  rebut  the  presumption  through  “any 

13   showing that severs the link between the alleged misrepresentation 

14   and either the price received (or paid) by the plaintiff, or his decision 

15   to  trade  at  a  fair  market  price.”    Id.  at  2408  (alteration  and  internal 

16   quotation marks omitted). 




                                             39 
                                                                                    




 1   IV.    The Defendants’ Arguments 

 2          With  that  background  in  mind,  we  now  address  the 

 3   Defendants’ specific arguments. 

 4          a.     The Applicability of the Affiliated Ute Presumption 

 5          The  Defendants  first  argue  that  the  district  court  erred  by 

 6   concluding  that  the  Affiliated  Ute  presumption  applies  because  the 

 7   Plaintiffs’ complaint is based primarily on allegations of affirmative 

 8   misrepresentations, not omissions.  We agree. 

 9          When  the  Supreme  Court  first  recognized  the  Affiliated  Ute 

10   presumption, it explained that under the circumstances of that case, 

11   a  case  “involving  primarily  a  failure  to  disclose,  positive  proof  of 

12   reliance is not a prerequisite to recovery.”  Affiliated Ute, 406 U.S. at 

13   153  (emphasis  added).    We  later  determined  that  the  presumption 

14   was  inapplicable  in  two  cases  because  the  claims  of  fraud  at  issue 

15   were  not  based  primarily  on  omissions.    Those  decisions  are 




                                          40 
                                                                                        




 1   particularly  helpful  in  discerning  whether  the  allegations  here 

 2   principally concern misrepresentations or omissions. 

 3          In  the  first,  Wilson  v.  Comtech  Telecommunications  Corp.,  648 

 4   F.2d  88  (2d  Cir.  1981),  we  cautioned  that  the  labels 

 5   “misrepresentation”  and  “omission”  “are  of  little  help”  because  in 

 6   “many instances, an omission to state a material fact relates back to 

 7   an  earlier  statement,  and  if  it  is  reasonable  to  think  that  that  prior 

 8   statement  still  stands,  then  the  omission  may  also  be  termed  a 

 9   misrepresentation.”  Id. at 93.  We explained that what “is important 

10   is to understand the rationale for a presumption of causation in fact 

11   in  cases  like  Affiliated  Ute,  in  which  no  positive  statements  exist:  

12   reliance  as  a  practical  matter  is  impossible  to  prove.”    Id.  (italics 

13   added).  In Wilson, the president of the defendant corporation made 

14   sales  and  earnings  projections  at  a  conference  of  investors  and 

15   securities analysts.  Id. at 89.  Several months later, those projections 

16   were shown to be materially inaccurate.  Id.  The earlier projections 




                                            41 
                                                                                      




 1   became misleading when subsequent corrective information was not 

 2   timely disclosed.  In other words, as we explain in somewhat more 

 3   detail,  the  projections  eventually  became  “half‐truths.”    Unlike  in 

 4   Affiliated  Ute,  however,  in  Wilson  the  omissions  alone  were  not  the 

 5   actionable  events  and  proving  reliance  on  them  was  therefore  not 

 6   “impossible”;  accordingly,  we  concluded  that  the  plaintiff  was 

 7   required  to  demonstrate  that  he  relied  on  the  earlier 

 8   misrepresentations in executing his stock purchases.  Id. at 94. 

 9          Similarly,  in  Starr  ex  rel.  Estate  of  Sampson  v.  Georgeson 

10   Shareholder,  Inc.,  412  F.3d  103  (2d  Cir.  2005),  we  concluded  that  the 

11   Affiliated  Ute  presumption  did  not  apply  because  the  plaintiffs’ 

12   claims in that case were “not ‘primarily’ omission claims.”  Id. at 109 

13   n.5.    We  explained  that  the  plaintiffs’  claims  there,  as  in  Wilson, 

14   focused  on  “misleading  statements”  that  were  not  corrected.    Id.  

15   The  plaintiffs  asserted  that  the  omissions  only  “exacerbated  the 

16   misleading nature of the affirmative statements.”  Id. 




                                           42 
                                                                                   




 1            In this case, the Affiliated Ute presumption does not apply for 

 2   the same reasons that it was inapplicable in Wilson and Starr.  First, 

 3   the Plaintiffs’ complaint alleges numerous affirmative misstatements 

 4   by the Defendants.  The Plaintiffs are therefore not in a situation in 

 5   which  it  is  impossible  for  them  to  point  to  affirmative 

 6   misstatements.    Second,  the  Plaintiffs  focus  their  claims  on  those 

 7   affirmative  misstatements.    In  arguing  that  class  certification  was 

 8   proper,  for  example,  the  Plaintiffs  stated  that  Barclays  had  “touted 

 9   LX as a safe trading venue” and “consistently assured the public that 

10   its dark pool was a model of transparency and integrity.”  J.A. 280–

11   81.   

12            Indeed, the omissions the Plaintiffs list in their complaint are 

13   directly  related  to  the  earlier  statements  Plaintiffs  also  claim  are 

14   false.    For  example,  the  Plaintiffs  argue  that  Barclays  failed  to 

15   disclose  that  Liquidity  Profiling  did  not  apply  to  a  significant 

16   portion  of  the  trades  conducted  in  LX.    That  “omission”  is  simply 




                                          43 
                                                                                      




 1   the  inverse  of  the  Plaintiffs’  misrepresentation  allegation:  Barclays’ 

 2   statement  that  Liquidity  Profiling  protected  LX  traders  was  false.  

 3   Thus,  as  alleged  in  Starr,  the  omissions  here  “exacerbated  the 

 4   misleading nature of the affirmative statements.”  Starr, 412 F.3d at 

 5   109  n.5.    The  Affiliated  Ute  presumption  does  not  apply  to  earlier 

 6   misrepresentations made more misleading by subsequent omissions, 

 7   or to what has been described as “half‐truths,” nor does it apply to 

 8   misstatements  whose  only  omission  is  the  truth  that  the  statement 

 9   misrepresents.    See  Joseph  v.  Wiles,  223  F.3d  1155,  1162  (10th  Cir. 

10   2000), abrogated  on  other  grounds  by Cal.  Pub.  Emps.’  Ret.  Sys.  v.  ANZ 

11   Sec., Inc., ––– U.S. –––, 137 S. Ct. 2042 (2017). 

12          For  these  reasons,  the  Affiliated  Ute  presumption  does  not 

13   apply. 

14          b.     The Applicability of the Basic Presumption 

15          We  next  turn  to  the  Defendants’  challenge  to  the  district 

16   court’s conclusion that the Basic presumption applied. 




                                           44 
                                                                                   




 1          The  Defendants  assert  three  reasons  why  the  district  court 

 2   incorrectly  found  that  the  Basic  presumption  applied  and  was  not 

 3   rebutted.    First,  the  Defendants  contend  that  the  court  erred  by 

 4   failing  to  consider  whether  direct  evidence  of  price  impact  under 

 5   Cammer 5 showed that Barclays’ ADS traded in an efficient market.  

 6   Second,  the  Defendants  argue  that  even  if  the  failure  to  make  that 

 7   finding was not erroneous, the court erred by shifting the burden of 

 8   persuasion, rather than imposing only the burden of production, on 

 9   the  Defendants  to  rebut  the  Basic  presumption.    Third,  the 

10   Defendants assert that even if they bore the burden of rebutting the 

11   Basic  presumption  by  a  preponderance  of  the  evidence,  the  district 

12   court  incorrectly  concluded  that  they  had  failed  to  satisfy  that 

13   standard. 

14          We  are  not  persuaded  by  the  Defendants’  arguments.    We 

15   conclude that direct evidence of price impact under Cammer 5 is not 

16   always necessary to establish market efficiency and invoke the Basic 




                                          45 
                                                                                     




 1   presumption, and that such evidence was not required in this case at 

 2   the  class  certification  stage.    Also,  the  Defendants  were  required  to 

 3   rebut  the  Basic  presumption  by  a  preponderance  of  the  evidence, 

 4   and they failed to do so. 

 5                   1.     Whether “Cammer 5” Must Be Satisfied  

 6          Whether  direct  evidence  of  price  impact  under  Cammer  5  is 

 7   required to demonstrate market efficiency is a question of law over 

 8   which we exercise de novo review.  See Roach, 778 F.3d at 405. 

 9          As  previously  discussed,  we  recently  once  again  declined  to 

10   adopt a particular test for market efficiency in Petrobras. See 862 F.3d 

11   at  276.    Although  we  also  declined  in  Petrobras  to  decide  “whether 

12   plaintiffs  may  satisfy  the  Basic  presumption  without  any  direct 

13   evidence  of  price  impact,”  id.  at  276–77,  i.e.,  without  producing 

14   evidence  under  Cammer  5,  we  nevertheless  explained  that  the 

15   “district court properly declined to view direct and indirect evidence 




                                           46 
                                                                                                    




 1   as distinct requirements, opting instead for a holistic analysis based 

 2   on the totality of the evidence presented,” id. at 277. 

 3           We  then  also  rejected  the  argument  that  “directional”  direct 

 4   evidence of price impact28 was required by Cammer 5.  Id. at 277–78.  

 5   In  so  doing,  we  explained  that  we  have  “never  suggested”  that  an 

 6   event  study  “was  the  only  way  to  prove  market  efficiency.”    Id.  at 

 7   278.  We then noted that the Supreme Court has suggested that the 

 8   burden  required  to  establish  market  efficiency  “is  not  an  onerous 

 9   one.”    Id.    Lastly,  we  explained  that  “indirect  evidence  of  market 

10   efficiency” under the other four Cammer factors would “add little to 

11   the Basic analysis if courts only ever considered them after finding a 

12   strong  showing  based  on  direct  evidence  alone.”    Id.    Indeed,  we 

13   noted that indirect evidence regarding the efficiency of a market for 

     28  Direct  evidence  of  price  impact  under  Cammer  5  may  simply  determine 
     whether  the  price  of  a  stock  moves,  in  one  direction  or  the  other,  when  new 
     information  becomes  available.    Alternatively,  such  evidence  may  determine 
     whether the stock price moves in the direction that it would be expected to move 
     in  light  of  the  new  information.    In  other  words,  this  latter  type  of  evidence, 
     directional  direct  evidence  of  price  impact,  asks  not  just  whether  the  stock  price 
     moved at all in response to new material information, but whether it increased in 
     response to “good” news and decreased in response to “bad” news.  See id. 




                                                  47 
                                                                                 




 1   a  company’s  stock  under  the  first  four  Cammer  factors  “is 

 2   particularly  valuable  in  situations  where  direct  evidence  does  not 

 3   entirely resolve the question” of market efficiency.  Id. 

 4         Here,  building  on  Petrobras,  we  conclude  that  a  plaintiff 

 5   seeking  to  demonstrate  market  efficiency  need  not  always  present 

 6   direct evidence of price impact through event studies. 

 7         In so concluding, we do not imply that direct evidence of price 

 8   impact  under  Cammer  5  is  never  important.    Indeed,  as  the 

 9   Defendants  point  out,  we  have  recognized  that  Cammer  5  has  been 

10   considered  the  most  important  Cammer  factor  in  certain  cases 

11   because  it  assesses  “‘the  essence  of  an  efficient  market  and  the 

12   foundation  for  the  fraud  on  the  market  theory.’”    Bombardier,  546 

13   F.3d at 207 (quoting Cammer, 711 F. Supp. at 1287).  In Bombardier, we 

14   concluded that the district court did not err in rejecting the plaintiffs’ 

15   particular  event  study,  but  also  emphasized  that  Cammer  5’s 

16   importance  was  greater  because  a  number  of  the  indirect  Cammer 




                                         48 
                                                                                       




 1   factors  suggested  the  inefficiency  of  the  market.    Id.  at  210.    Those 

 2   factors  were  “the  absence  of  market  makers  for  the  Certificates  [at 

 3   issue in that case], the lack of analysts following the Certificates, and 

 4   the absence of proof that unanticipated, material information caused 

 5   changes  in  the  Certificates’  prices—as  well  as  the  infrequency  of 

 6   trades in the Certificates.”  Id. 

 7          Direct evidence of an efficient market may be more critical, for 

 8   example,  in  a  situation  in  which  the  other  four  Cammer  factors 

 9   (and/or  the  Krogman  factors)  are  less  compelling  in  showing  an 

10   efficient market.  In Bombardier, the district court concluded that the 

11   Cammer  factors  were  split:  two  supported  the  conclusion  that  the 

12   market for the certificates issued by Bombardier was efficient while 

13   the  three  other  factors—including  Cammer  5—weighed  against 

14   finding an efficient market.  Id. at 200.  The certificates in Bombardier 

15   were  relatively  few  in  number  and  of  high  dollar  denominations, 

16   and  they  traded  infrequently—primarily  “in  large  amounts  by 




                                            49 
                                                                                       




 1   sophisticated institutional investors.”  Id. at 198.  Hence, establishing 

 2   market efficiency was undoubtedly more difficult there than it is in 

 3   cases  involving  the  common  stock  of  large  financial  institutions, 

 4   traded frequently on a national exchange. 

 5          The  Cammer  and  Krogman  factors  are  simply  tools  to  help 

 6   district courts analyze market efficiency in determining whether the 

 7   Basic  presumption  of  reliance  applies  in  class  certification  decision‐

 8   making.    But  they  are  no  more  than  tools  in  arriving  at  that 

 9   conclusion,  and  certain  factors  will  be  more  helpful  than  others  in 

10   assessing particular securities and particular markets for efficiency. 

11                   2.     Whether “Cammer 5” Was Required Here 

12          We  now  consider  whether  evidence  of  price  impact  under 

13   Cammer 5 was required here in determining whether the market for 

14   Barclays’ ADS was efficient during the class period. 

15          Because the resolution of this issue required the district court 

16   to  apply  the  applicable  law  to  the  facts  before  it,  we  ask  only 




                                          50 
                                                                                     




 1   “whether  the  district  court’s  decision  falls  within  the  range  of 

 2   permissible decisions.”  Roach, 778 F.3d at 405. 

 3          Applying  that  deferential  standard  of  review,  we  conclude 

 4   that  the  district  court’s  decision  not  to  rely  on  direct  evidence  of 

 5   price impact under Cammer 5 in this case fell comfortably within the 

 6   range  of  permissible  decisions.    All  seven  of  the  indirect  factors 

 7   considered by the district court (the first four Cammer factors and the 

 8   three Krogman factors) weighed so clearly in favor of concluding that 

 9   the  market  for  Barclays’  ADS  was  efficient  that  the  Defendants  did 

10   not even challenge them.  The district court explained that Barclays’ 

11   ADS had an average weekly trading volume many times higher than 

12   the  volume  found  to  create  a  “strong  presumption”  of  market 

13   efficiency  in  Cammer,  and  it  further  noted  that  Barclays  is  closely 

14   followed by many analysts.  Strougo, 312 F.R.D. at 323 nn.103–04.  In 

15   its  analysis,  the  court  cited  Dr.  Nye’s  report  favorably,  which  had 

16   addressed  all  of  the  Cammer  factors  and  concluded  that  they 




                                           51 
                                                                                      




 1   supported a finding that the market for Barclays’ ADS was efficient.  

 2   Id.   

 3            This  case  is  different  from  the  situation  in  Bombardier,  where 

 4   we concluded that certain of the indirect factors did not demonstrate 

 5   market  efficiency,  and  that  the  plaintiffs’  event  study  was  flawed.  

 6   Bombardier,  546  F.3d  at  210.    Barclays’  ADS  is  effectively  Barclays’ 

 7   common stock on the New York Stock Exchange.  Because Barclays 

 8   is  one  of  the  largest  financial  institutions  in  the  world,  it  is 

 9   unsurprising that the market for Barclays’ ADS is efficient.  Indeed, 

10   this  conclusion  is  so  clear  that  the  Defendants  failed  to  challenge 

11   such  efficiency—based  on  seven  other  factors—apart  from  their 

12   attack on Dr. Nye’s Cammer 5 event study.  This case is more similar 

13   to  the  situation  in  Petrobras,  where  holders  of  ADS  of  Petrobras,  a 

14   multinational oil and gas company headquartered in Brazil that was 

15   “once  among  the  largest  companies  in  the  world,”  whose  shares 

16   traded  on  the  New  York  Stock  Exchange,  brought  suit.    Petrobras, 




                                            52 
                                                                                    




1   862  F.3d  at  256.    In  particular,  the  strong  indirect  evidence  of  an 

2   efficient  market,  which  showed  that  Barclays’  ADS  was  actively 

3   traded  “in  high  volumes,”  Strougo,  312  F.R.D.  at  322,  on  the  New 

4   York  Stock  Exchange,  on  over‐the‐counter  markets,  and  in  the 

5   secondary market,  and had “heavy analyst coverage,” id. at 323, as 

6   well as the evidence related to the other indirect factors, tipped the 

7   balance  in  favor  of  the  Plaintiffs  on  their  burden  to  demonstrate 

8   market  efficiency.    Under  the  circumstances  here,  the  district  court 

9   was not required to reach a conclusion concerning direct evidence of 




                                          53 
                                                                                                  




1   market efficiency.29  It therefore acted within its discretion in finding 

2   an efficient market based on the remaining seven factors.30 

3            

4            

5            

    29 We therefore have no occasion in this case to identify all the circumstances in 
    which direct evidence of price  impact under Cammer 5 might be required.  Nor 
    does  our  conclusion  here—that  a  finding  as  to  direct  evidence  of  price  impact 
    was  not  required—indicate  that  securities  of  large  publicly  traded  companies 
    always  trade  in  an  efficient  market;  the  specific  circumstances  may  require 
    plaintiffs  to  present  direct  evidence  of  efficiency  in  cases  involving  such 
    securities,  and  defendants  always  have  the  opportunity  to  present  their  own 
    event  studies  demonstrating  that  Cammer  5  is  not  satisfied,  as  well  as  the  other 
    Cammer and Krogman factors. 
     
    30 We note that several of our sister Circuits have concluded that Cammer 5 is not 

    necessary but nevertheless often helpful.  See Local 703, I.B. of T. Grocery & Food 
    Emps.  Welfare  Fund  v.  Regions  Fin.  Corp.,  762  F.3d  1248,  1256  (11th  Cir.  2014) 
    (“Neither  are  we  persuaded  by  [the  defendant’s]  argument  that  a  finding  of 
    market efficiency always requires proof that the alleged misrepresentations had 
    an immediate effect on the stock price. . . .  [The defendant] does not point us to 
    any  court  that  has  adopted  the  unwavering  evidentiary  requirement  it  urges 
    upon  us.    Nor  could  it.    Even  the Cammer court  itself  did  not  establish  such  a 
    strict evidentiary burden at the class certification stage.”); Unger v. Amedisys Inc., 
    401  F.3d  316,  325  (5th  Cir.  2005)  (explaining  that  the  district  court  improperly 
    used three of the Cammer factors, including Cammer 5, “as a checklist rather than 
    an analytical tool”); see also Gariety v. Grant Thornton, LLP, 368 F.3d 356, 368 (4th 
    Cir.  2004)  (explaining  that  courts  “should  consider  factors  such  as”  the  Cammer 
    factors  (emphasis  added));  Cammer,  711  F.  Supp.  at  1287  (stating  only  that  it 
    would be “helpful” for a plaintiff to demonstrate “a cause and effect relationship 
    between unexpected corporate events . . . and an immediate response in . . . stock 
    price”). 




                                                 54 
                                                                                      




 1          c.     Rebutting the Basic Presumption 

 2          We  now  turn  to  the  Defendants’  argument  that  the  district 

 3   court  erred  by  shifting  the  burden  of  persuasion,  rather  than  the 

 4   burden of production, to rebut the Basic presumption. 

 5          The burden defendants face to rebut the Basic presumption is 

 6   a  question  of  law  that  we  review  de  novo.    Roach,  778  F.3d  at  405.  

 7   Applying that standard, we conclude that defendants must rebut the 

 8   Basic presumption by disproving reliance by a preponderance of the 

 9   evidence at the class certification stage. 

10          The Basic presumption is rebuttable.  Halliburton II, 134 S. Ct. 

11   at  2405.    The  Supreme  Court  held  so  when  it  first  articulated  the 

12   presumption  in  Basic,  485  U.S.  at  224,  and  when  it  reaffirmed  the 

13   presumption of reliance in Halliburton II, stating that “any showing 

14   that severs the link between the alleged misrepresentation and either 

15   the price received (or paid) by the plaintiff, or his decision to trade at 

16   a  fair  market  price,  will  be  sufficient  to  rebut  the  presumption  of 




                                            55 
                                                                                    




 1   reliance.”    Halliburton  II,  134  S.  Ct.  at  2408  (alteration  omitted) 

 2   (quoting Basic, 485 U.S. at 248). 

 3          In assessing whether the Supreme Court has indicated that the 

 4   burden  on  defendants  to  rebut  the  Basic  presumption  of  reliance  is 

 5   one of merely production or one of persuasion, it is first important to 

 6   consider  the  development  of  the  presumption  and  the  burden  the 

 7   Court  imposed  on  plaintiffs  to  invoke  it  at  the  class  certification 

 8   stage,  as  well  as  the  specific  language  of  Basic  and  Halliburton  II 

 9   concerning  the  showing  defendants  must  make  to  rebut  the 

10   presumption. 

11          In  Basic,  Basic  Incorporated,  a  chemical  manufacturing  firm, 

12   repeatedly  denied  in  public  statements  that  it  was  involved  in 

13   merger discussions with Combustion Engineering, another chemical 

14   firm,  shortly  before  it  announced  a  merger  of  the  two  firms.    See 

15   Basic,  485  U.S.  at  226–28.    Former  Basic  shareholders  who  had  sold 

16   their  stock  before  the  merger  was  announced  sued  under  §  10(b), 




                                          56 
                                                                                     




 1   claiming  that  the  company’s  prior  statements  constituted 

 2   misrepresentations.    Id.  at  227–28.    The  district  court  applied  a 

 3   presumption of reliance and certified the plaintiffs’ class.  Id. at 228.  

 4   The  Supreme  Court  agreed  that  reliance  on  the  statements  that  no 

 5   merger  would  occur  would  be  presumed  because  of  the  “well‐

 6   developed  market”  for  the  securities,  and  the  fact  that  the  Basic 

 7   stock  was  sold  in  an  “efficient  market.”    Id.  at  247–48,  250.    The 

 8   Court explained, however, that the presumption of reliance could be 

 9   rebutted  if  the  defendants  “could  show  that  the  ‘market  makers’ 

10   were  privy  to  the  truth  about  the  merger  discussions”  in  that  case 

11   “and  thus  that  the  market  price  would  not  have  been  affected  by” 

12   the  defendants’  misrepresentations.    Id.  at  248.    Such  a  showing 

13   would  break  the  causal  connection  for  the  inference  that  the  fraud 

14   had been incorporated into the market price.  Id.  The Court further 

15   stated  that  the  defendants  would  have  successfully  rebutted  the 

16   Basic  presumption  if  they  established  that  “news  of  the  merger 




                                           57 
                                                                                   




 1   discussions credibly entered the market and dissipated the effects of 

 2   the misstatements.”  Id. at 249.  Finally, the Court acknowledged that 

 3   the  defendants  “could  rebut  the  presumption  of  reliance  as  to 

 4   plaintiffs who would have divested themselves of their Basic shares 

 5   without relying on the integrity of the market.”  Id. at 249. 

 6          In  Halliburton  II,  the  Supreme  Court  pointed  to  Basic  as 

 7   establishing  that  “if  a  defendant  could  show  that  the  alleged 

 8   misrepresentation  did  not,  for  whatever  reason,  actually  affect  the 

 9   market price, or that a plaintiff would have bought or sold the stock 

10   even had he been aware that the stock’s price was tainted by fraud, 

11   then  the  presumption  of  reliance  would  not  apply.”    Halliburton  II, 

12   134 S. Ct. at 2408. 

13          The Court also restated the burden plaintiffs must meet at the 

14   class certification stage to satisfy the predominance requirement: 

15          The Basic presumption does not relieve plaintiffs of the 
16          burden  of  proving—before  class  certification—that  this 
17          requirement  is  met.    Basic  instead  establishes  that  a 
18          plaintiff  satisfies  that  burden  by  proving  the 




                                          58 
                                                                                             




 1          prerequisites  for  invoking  the  presumption—namely, 
 2          publicity,  materiality,  market  efficiency,  and  market 
 3          timing. 

 4   Id.  at  2412.    It  would  be  inconsistent  with  Halliburton  II  to  require 

 5   that  plaintiffs  meet  this  evidentiary  burden  while  allowing 

 6   defendants to rebut the Basic presumption by simply producing some 

 7   evidence  of  market  inefficiency,  but  not  demonstrating  its 

 8   inefficiency  to  the  district  court.31    The  presumption  of  reliance 

 9   would  also  be  of  little  value  if  it  were  so  easily  overcome.    Both  in 

10   Basic and again in Halliburton II, the Supreme Court recognized the 

11   importance  of  the  presumption  of  reliance  in  putative  class  actions 

12   where,  without  such  a  presumption,  there  would  be  “’an 

13   unnecessarily  unrealistic  evidentiary  burden  on  the  Rule  10b‐5 

14   plaintiff who has traded on an impersonal market.’”  Halliburton II, 

15   134 S. Ct. at 2407 (quoting Basic, 485 U.S. at 245). 




       Although in Halliburton II the Court identified the prerequisites plaintiffs must 
     31

     meet  to  invoke  the  Basic  presumption  of  reliance,  that  burden  should  not  be 
     regarded as “onerous.”  Petrobras, 862 F.3d at 278. 




                                               59 
                                                                                      




 1          Quoting Basic, the Halliburton II Court also explained that the 

 2   showing  to  sever  the  link  between  the  misrepresentation  and  the 

 3   price received or paid would rebut the Basic presumption “because 

 4   ‘the  basis  for  finding  that  the  fraud  had  been  transmitted  through 

 5   market  price  would  be  gone.’”    Halliburton  II,  134  S.  Ct.  at  2415–16 

 6   (quoting Basic, 485 U.S. at 248).  The Court then stated that although 

 7   “Basic allows plaintiffs to establish [price impact] indirectly, it does 

 8   not  require  courts  to  ignore  a  defendant’s  direct,  more  salient 

 9   evidence  showing  that  the  alleged  misrepresentation  did  not 

10   actually  affect  the  stock’s  market  price.”    Id.  at  2416  (emphasis 

11   added). 

12          A concurring opinion in Halliburton II by Justice Ginsburg and 

13   joined  by  Justices  Breyer  and  Sotomayor  stated  that  the  majority 

14   recognized  “that  it  is  incumbent  upon  the  defendant  to  show  the 




                                           60 
                                                                                                




 1   absence  of  price  impact.”32    Id.  at  2417  (Ginsburg,  J.,  concurring) 

 2   (emphasis added). 

 3           This  Supreme  Court  guidance  indicates  that  defendants 

 4   seeking  to  rebut  the  Basic  presumption  must  demonstrate  a  lack  of 

 5   price  impact  by  a  preponderance  of  the  evidence  at  the  class 

 6   certification stage rather than merely meet a burden of production. 

 7           First,  the  phrase  “[a]ny  showing  that  severs  the  link”  aligns 

 8   more  logically  with  imposing  a  burden  of  persuasion  rather  than  a 

 9   burden of production.  See Halliburton II, 134 S. Ct. at 2408 (alteration 

10   in  original).    The  Supreme  Court  has  described  the  burden  of 

11   production  as  being  satisfied  when  a  litigant  has  “come  forward 

12   with  evidence  to  support  its  claim,”  Dir.,  Office  of  Workers’  Comp. 

13   Programs,  Dep’t  of  Labor  v.  Greenwich  Collieries,  512  U.S.  267,  272 

14   (1994),  or,  alternatively  (in  the  Title  VII context),  when  a defendant 

15   has  “articulate[d]”  a  “legitimate,  nondiscriminatory  reason  for  the 

     32  The  concurring  opinion  also  stated  that  the  “Court’s  judgment,  therefore, 
     should  impose  no  heavy  toll  on  securities‐fraud  plaintiffs  with  tenable  claims.”  
     Id. at 2417 (Ginsburg, J., concurring). 




                                                61 
                                                                                   




 1   employee’s  rejection,”    O’Connor  v.  Consol.  Coin  Caterers  Corp.,  517 

 2   U.S.  308,  311  (1996).    Thus,  the  Court  has  defined  the  burden  of 

 3   production as one that could permit a trier of fact to rule in favor of 

 4   the  party  in  question.    By  requiring  that  the  “showing”  defendants 

 5   must make to rebut the Basic presumption actually “sever[] the link” 

 6   between  the  misrepresentation  and  the  price  a  plaintiff  paid  or 

 7   received for a stock, the Court requires defendants to do more than 

 8   merely  produce  evidence  that  might  result  in  a  favorable  outcome; 

 9   they must demonstrate that the misrepresentations did not affect the 

10   stock’s price by a preponderance of the evidence. 

11          Second,  the  language  chosen  by  the  Court  in  Halliburton  II 

12   demonstrates  that  the  Court  understood  the  burden  that  shifts  to 

13   defendants  as  one  of  persuasion  rather  than  production.    As 

14   mentioned  above,  the  majority  in  Halliburton  II  explained  that 

15   evidence that satisfied the “severing the link” standard would rebut 

16   the Basic presumption because “‘the basis for finding that the fraud 




                                          62 
                                                                                  




 1   had  been  transmitted  through  market  price  would  be  gone,’”  and 

 2   the  defendants’  “direct,  more  salient  evidence”  that  the 

 3   misrepresentations  did  not  affect  the  stock  price  would  rebut  the 

 4   Basic  presumption.    Halliburton  II,  134  S.  Ct.  at  2415–16  (quoting 

 5   Basic, 485 U.S. at 248).   

 6          In addition to this Supreme Court guidance, our own Court’s 

 7   prior  decisions  applying  the  presumptions  of  reliance  support  our 

 8   conclusion  that  defendants  bear  the  burden  of  persuasion  to  rebut 

 9   the Basic presumption of reliance at the class certification stage. 

10          First, we held that the Affiliated Ute presumption is rebutted if 

11   a  defendant  proves  “by  a  preponderance  of  the  evidence  that  the 

12   plaintiff  did  not  rely  on  the  omission  [at  issue]  in  making”  his 

13   investment decision.  duPont v. Brady, 828 F.2d 75, 76 (2d Cir. 1987).  

14   Although our decision in duPont predated Basic and the Affiliated Ute 

15   presumption differs from the Basic presumption in several respects, 

16   both allow reliance to be presumed.   




                                         63 
                                                                                                 




 1           Second, we held in Black v. Finantra Capital, Inc., 418 F.3d 203 

 2   (2d Cir. 2005), that a district court correctly instructed the jury when 

 3   it  charged  that  the  defendants  in  a  securities  fraud  case  could 

 4   overcome  the  presumption  that  the  “plaintiff  relied  on  the  market 

 5   price  to  his  detriment”  if  the  defendants  proved  “by  a 

 6   preponderance of the evidence that [the] plaintiff did not in fact rely 

 7   on  the  market  price.”33    Id.  at 209.   Although  the  claims  of  fraud  in 

 8   that case focused largely on omissions, and the jury instruction stage 

 9   follows class certification, it is nevertheless helpful guidance. 

10           Third,  we  have  explained  that  when  the  plaintiffs  have 

11   demonstrated  that  they  are  entitled  to  the  Basic  presumption  by 

12   showing  “that  the  alleged  misrepresentation  was  material  and 

13   publicly  transmitted  into  a  well‐developed  market,”  plaintiffs  “do 



        Two  other  Circuits’  model  jury  instructions  similarly  place  the  burden  of 
     33

     persuasion  on  defendants  seeking  to  rebut  the  Basic  presumption.    See  Ninth 
     Circuit Jury Instructions Committee, Manual of Model Civil Jury Instructions for the 
     District  Courts  of  the  Ninth  Circuit,  §  18.7  (2017);  Committee  on  Pattern  Jury 
     Instructions,  District  Judges  Association,  Fifth  Circuit,  Pattern  Jury  Instructions 
     (Civil Cases), § 7.1 (2016). 




                                                 64 
                                                                                                  




 1   not bear the burden of showing an impact on price.”  In re Salomon 

 2   Analyst Metromedia Litig., 544 F.3d 474, 483 (2d Cir. 2008), abrogated in 

 3   part  on  other  grounds  by  Amgen  Inc.  v.  Conn.  Ret.  Plans  &  Tr.  Funds, 

 4   568 U.S. 455 (2013).34  But the “burden of showing that there was no 

 5   price impact is properly placed on defendants at the rebuttal stage.”  

 6   Id. at 483 (emphasis added).   

 7           Apart  from  their  arguments  that  Basic  and  Halliburton  II  do 

 8   not  support  the  conclusion  that  it  is  a  burden  of  persuasion  that 

 9   applies  to  defendants  attempting  to  rebut  the  Basic  presumption  at 

10   the  class  certification  stage,  the  Defendants  have  relied  on  Federal 

11   Rule  of  Evidence  301  in  arguing  that  it  is  merely  a  burden  of 

12   production that is placed upon defendants.  Rule 301 provides: 

13           In  a  civil  case,  unless  a  federal  statute  or  these  rules 
14           provide  otherwise,  the  party  against  whom  a 
15           presumption  is  directed  has  the  burden  of  producing 
16           evidence  to  rebut  the  presumption.    But  this  rule  does 



       In Amgen, the Supreme Court held that a plaintiff does not have to prove that a 
     34

     misrepresentation  is  material  at the class  certification  stage.   Amgen,  568  U.S.  at 
     459.  That holding abrogated this Court’s contrary conclusion in Salomon. 




                                                 65 
                                                                                




 1         not  shift  the  burden  of  persuasion,  which  remains  on 
 2         the party who had it originally. 
 3    
 4   Fed. R. Evid. 301. 

 5         The Defendants assert that because no federal statute or other 

 6   rule of evidence “provide[s] otherwise,” we are required to conclude 

 7   that  defendants  bear  only  the  burden  of  producing  evidence  when 

 8   they seek to rebut the Basic presumption.  We disagree. 

 9         The  Basic  presumption  was  adopted  by  the  Supreme  Court 

10   pursuant to federal securities laws.  Thus, there is a sufficient link to 

11   those statutes to meet Rule 301’s statutory element requirement.  In 

12   United States Department of Justice v. Landano, 508 U.S. 165 (1993), the 

13   Court referred to the Basic presumption as one of several “judicially 

14   created  presumptions  under  federal  statutes  that  make  no  express 

15   provision for their use,” id. at 174–75; see also Amgen, 568 U.S. at 462 

16   (referring  to  the  Basic  presumption  as  “a  substantive  doctrine  of 

17   federal  securities‐fraud  law”);  Basic,  485  U.S.  at  245  (“The 




                                        66 
                                                                                     




 1   presumption  of  reliance  .  .  .  supports[]  the  congressional  policy 

 2   embodied in the 1934 Act.”).  

 3          While  in  Stoneridge  Investment  Partners,  LLC  v.  Scientific‐

 4   Atlanta,  Inc.,  552  U.S.  148  (2008),  the  Supreme  Court  stated  that 

 5   “narrow  dimensions”  must  be  given  to  a  plaintiff’s  cause  of  action 

 6   not  specifically  set  forth  in  a  statute,  that  was  in  the  context  of 

 7   determining that Rule 10b‐5 liability did not extend to suppliers and 

 8   customers  of  stock  issuers,  id.  at  167,  that  had  not  issued  public 

 9   statements  themselves,  see  Salomon,  544  F.3d  at  481.    That  holding 

10   does  not  undermine  the  language  of  Basic  and  Halliburton  II  that 

11   indicates  defendants  have  the  obligation  to  rebut  the  Basic 

12   presumption  of  reliance  by  a  preponderance  of  evidence.    Even  in 

13   Stoneridge the Court stated that “there is an implied cause of action 

14   only  if  the  underlying  statute  can  be  interpreted  to  disclose  the 

15   intent  to  create  one.”    552  U.S.  at  164.    Thus,  the  Court  again 




                                           67 
                                                                                                   




 1   acknowledged  the  statutory  source  for  the  10b‐5  implied  cause  of 

 2   action. 

 3           In Halliburton II the Supreme Court stated that “[a]lthough the 

 4   [Basic]  presumption  is  a  judicially  created  doctrine  designed  to 

 5   implement  a  judicially  created  cause  of  action,  we  have  described 

 6   the presumption as a substantive doctrine of federal securities‐fraud 

 7   law.”  134 S. Ct. at 2411 (internal quotation marks omitted).  Rule 301 

 8   therefore imposes no impediment to our conclusion that the burden 

 9   of persuasion, not production, to rebut the Basic presumption shifts 

10   to defendants.35 36 


     35 The Defendants note that Rule 301 was cited in Basic.  But the Supreme Court 
     relied on Rule 301 merely for the proposition that “presumptions are . . . useful 
     devices  for  allocating  the  burdens  of  proof  between  parties.”    Basic,  485  U.S.  at 
     245. 
      
     36 The Defendants also note that the Eighth Circuit cited Rule 301—that the party 

     seeking to rebut a presumption “has the burden of producing evidence,” Fed. R. 
     Evid.  301—for  the  conclusion  that  defendants  seeking  to  rebut  the  Basic 
     presumption have “the burden to come forward with evidence showing a lack of 
     price impact.”  IBEW Local 98 Pension Fund v. Best Buy Co., 818 F.3d 775, 782 (8th 
     Cir.  2016).    To  the  extent  that  the  Eighth  Circuit  imposed  only  a  burden  of 
     production on defendants, we disagree with its conclusion.  We do not, however, 
     read  the  Eighth  Circuit’s  decision  as  being  in  direct  conflict  with  our  holding.  
     The  Eighth  Circuit’s  statement  appears  to  be  dictum  because  the  extent  of  the 




                                                  68 
                                                                                         




 1          d.      Whether the Basic Presumption Was Rebutted Here 

 2          That leaves the question of whether the Defendants met their 

 3   burden  of  persuasion  and  rebutted  the  Basic  presumption  by  a 

 4   preponderance of the evidence. 

 5          The  Defendants  contend  that  they  rebutted  the  presumption 

 6   because  (1)  the  Plaintiffs’  event  study  showed  that  the  alleged 

 7   misstatements did not affect the price of Barclays’ ADS, and (2) Dr. 

 8   James,  the  Defendants’  expert,  concluded  that  the  decline  in  the 

 9   price of the stock following the disclosure of the New York Attorney 

10   General’s  action  was  due  “to  potential  regulatory  action  and  fines, 

11   not the revelation of any allegedly concealed truth.”  Appellants’ Br. 

12   40.    We  find  these  arguments  unpersuasive  and  conclude  that  the 

13   district court did not err in concluding that the Defendants failed to 

14   rebut the Basic presumption. 



     burden was not at issue.  Id. at 782–83.  The Eighth Circuit ultimately concluded 
     that the “overwhelming evidence” in the case demonstrated that there had been 
     no price impact and that the Basic presumption had therefore been rebutted.  Id. 
     at 782.  Thus, the Eighth Circuit’s ruling did not depend on the standard of proof. 




                                             69 
                                                                                     




 1          This  issue  once  again  required  the  district  court  to  apply  the 

 2   relevant law to the facts before it.  As we see no error of law or clear 

 3   error  in  any  findings  of  fact,  our  review  is  therefore  limited  to 

 4   determining  whether  the  court  abused  its  discretion  when  it 

 5   concluded that class certification was proper.  Roach, 778 F.3d at 405. 

 6          As  the  district  court  concluded,  it  is  unsurprising  that  the 

 7   price  of  Barclays’  ADS  did  not  move  in  a  statistically  significant 

 8   manner on the dates that the purported misstatements regarding LX 

 9   and  Liquidity  Profiling  were  made;  the  Plaintiffs  proceeded  on  a 

10   price  maintenance  theory.    That  theory,  which  we  have  previously 

11   accepted, recognizes “that statements that merely maintain inflation 

12   already  extant  in  a  company’s  stock  price,  but  do  not  add  to  that 

13   inflation,  nonetheless  affect  a  company’s  stock  price.”    Vivendi,  838 

14   F.3d at 256.  Thus, the district court was well within its discretion in 




                                           70 
                                                                                                     




1   concluding  that  the  lack  of  price  movement  on  the  dates  of  the 

2   alleged misrepresentations does not rebut the Basic presumption.37 38 

3           As to the Defendants’ assertion that Dr. James concluded that 

4   the  post‐disclosure  drop  in  stock  price  was  the  result  of  investor 

5   concern  regarding  regulatory  action  and  potential  fines,  the  record 

6   supports  the  district  court’s  conclusion  that  such  a  concern  was 

7   merely a contributing factor to the decline.  For example, Dr. James 

8   opined  that  “the  alleged  corrective  disclosure  regarding  LX  may 

9   have  had  a  bigger  impact  on  Barclays’  ADS  price  due  to  the 



    37  In  conjunction  with  their  argument  regarding  lack  of  price  movement,  the 
    Defendants  assert  that  the  Plaintiffs  have  not  offered  evidence  of  how  the 
    inflation  they  claim  was  “maintained”  initially  entered  the  price  of  Barclays’ 
    ADS.    Although  it  is  true  that  the  Plaintiffs  did  not  identify  a  specific  date  on 
    which inflation entered Barclays’ ADS, Dr. Nye opined that inflation would have 
    entered the stock when Barclays marketed “LX in a way that promised to filter 
    out high frequency predatory trading.”  J.A. 669. 
     
    38 The Defendants further suggest that the “price maintenance theory is entirely 

    inconsistent with [the] Plaintiffs’ theory of the case and the District Court’s ruling 
    on [the] Defendants’ motion to dismiss” because the district court ruled that the 
    purported  misstatements  did  not  become  material  until  after  Barclays  admitted 
    to wrongdoing in the LIBOR scandal in June 2012.  Appellants’ Br. 38.  Thus, the 
    Defendants assert that statements made prior to that date were not material and 
    therefore could not have maintained any price inflation.  However, the majority 
    of the statements cited by the Plaintiffs occurred after June 2012.




                                                  71 
                                                                                    




 1   announcement  of  the  [New  York  Attorney  General’s]  lawsuit”  and 

 2   that  “some  of  the  price  reaction  was  independent  of  the  specific 

 3   allegations  relating  to  LX,”  and  was  instead  “a  response  to  the 

 4   regulatory action itself.”  J.A. 613 (emphases added).  Dr. James also 

 5   noted  that  all  of  the  analyst  reports  that  Dr.  Nye  had  reviewed  in 

 6   conducting  his  event  study  had  discussed  “potential  regulatory 

 7   action and fines.” Id. 

 8          Dr.  James  concluded  that  a  portion  of  the  7.38%  decrease  in 

 9   the price of Barclays’ ADS following the announcement of the New 

10   York  Attorney  General’s  action  resulted  from  concerns  about  that 

11   action  itself  and  the  potential  fines  that  might  accompany  it.    But 

12   merely  suggesting  that  another  factor  also  contributed  to  an  impact 

13   on  a  security’s  price  does  not  establish  that  the  fraudulent  conduct 

14   complained of did not also impact the price of the security.   




                                          72 
                                                                                          




 1          Thus,  the  district  court  did  not  abuse  its  discretion  when  it 

 2   concluded  that  the  Defendants  had  failed  to  rebut  the  Basic 

 3   presumption. 

 4          e.      The Classwide Damages Issue 

 5          Finally,  the  Defendants  argue  that  the  Plaintiffs’  classwide 

 6   damages  model  fails  to  comply  with  Comcast  Corp.  v.  Behrend,  569 

 7   U.S.  27  (2013).    They  contend  that  the  Plaintiffs’  model  fails  to 

 8   (1) disaggregate  damages  that  resulted  from  factors  other  than 

 9   investor  concern  about  Barclays’  integrity  (namely,  the  New  York 

10   Attorney  General’s  regulatory  action  and  the  potential  fines 

11   associated with it), and (2) account for variations in inflation in stock 

12   price over time.  We review the district court’s decision to certify the 

13   Plaintiffs’ class in light of this challenge to their classwide damages 

14   model  for  abuse  of  discretion.    Roach,  778  F.3d  at  405;  see  also  In  re 

15   U.S. Foodservice Inc. Pricing Litig., 729 F.3d 108, 123 n.8 (2d Cir. 2013).  

16   We find no abuse of discretion here. 




                                             73 
                                                                                        




 1          In  Comcast,  the  plaintiffs  alleged  that  Comcast  had  violated 

 2   antitrust law in its telecommunications business under four distinct 

 3   legal  theories.    569  U.S.  at  30–31.    The  district  court  concluded  that 

 4   only  one  of  those  theories—the  “overbuilder  theory”—was 

 5   amenable  to  classwide  proof.    Id.  at  31.    The  district  court  further 

 6   concluded  that  the  damages  that  resulted  from  that  theory  of 

 7   liability  “could  be  calculated  on  a  classwide  basis.”    Id.    In  so 

 8   concluding,  the  district  court  relied  on  a  damages  model  that  “did 

 9   not  isolate  damages  resulting  from  any  one  theory  of  antitrust 

10   impact,” but instead calculated the damages that occurred due to the 

11   antitrust violations collectively.  Id. at 32. 

12          The Supreme Court reversed the district court’s grant of class 

13   certification.    Id.  at  38.    It  concluded  that  the  plaintiffs’  damages 

14   “model  failed  to  measure  damages  resulting  from  the  particular 

15   antitrust  injury  on  which  [the  defendants’]  liability”  was  premised.  

16   Id.  at  36.    In  light  of  that  deficiency,  the  damages  model  could  not 




                                            74 
                                                                                         




 1   support  class  certification  by  satisfying  Federal  Rule  of  Civil 

 2   Procedure  23(b)(3)’s  predominance  requirement.    Id.  at  38.    The 

 3   Court explained: 

 4          [A]  model  purporting  to  serve  as  evidence  of  damages 
 5          in  this  class  action  must  measure  only  those  damages 
 6          attributable  to  [the  overbuilder  theory].    If  the  model 
 7          does  not  even  attempt  to  do  that,  it  cannot  possibly 
 8          establish  that  damages  are  susceptible  of  measurement 
 9          across the entire class for purposes of Rule 23(b)(3). 
10    
11   Id. at 35. 

12          We  have  since  interpreted  Comcast  as  precluding  class 

13   certification  “only  .  .  .  because  the  sole  theory  of  liability  that  the 

14   district  court  determined  was  common  in  that  antitrust  action, 

15   overbuilder competition, was a theory of liability that the plaintiffs’ 

16   model  indisputably  failed  to  measure  when  determining  the 

17   damages  for  that  injury.”    Sykes  v.  Mel  S.  Harris  &  Assocs.  LLC,  780 

18   F.3d  70,  88  (2d  Cir.  2015)  (internal  quotation  marks  omitted).    In 

19   other  words,  we  have  stated  that  Comcast  “held  that  a  model  for 

20   determining classwide damages relied upon to certify a class under 




                                             75 
                                                                                         




 1   Rule  23(b)(3)  must  actually  measure  damages  that  result  from  the 

 2   class’s asserted theory of injury.”  Roach, 778 F.3d at 407. 

 3          The  Plaintiffs’  damages  model  in  this  case  complies  with 

 4   Comcast.  The Plaintiffs’ allegations are that shareholders of Barclays’ 

 5   ADS were harmed when statements that maintained the impression 

 6   that Barclays was protecting its LX investors were shown to be false, 

 7   thereby  exposing  Barclays’  business  practices  and  culture,  and 

 8   causing  a  substantial  drop  in  share  price.    Their  damages  model 

 9   directly  measured  that  harm  by  examining  the  drop  in  price  that 

10   occurred  when  the  New  York  Attorney  General’s  action  revealed 

11   ongoing  problems  related  to  Barclays’  management.    This  is  not  a 

12   case where a plaintiff’s damages model does not track his theory of 

13   liability.    Instead,  this  is  a  case  in  which  the  Plaintiffs’  “proposed 

14   measure  for  damages  is  .  .  .  directly  linked  with  their  underlying 

15   theory  of  classwide  liability  .  .  .  and  is  therefore  in  accord with  the 




                                             76 
                                                                                   




 1   Supreme Court’s . . . decision in Comcast.”  U.S. Foodservice, 729 F.3d 

 2   at 123 n.8. 

 3          The Comcast standard is met notwithstanding that some of the 

 4   decline in the price of Barclays’ ADS may have been the result of the 

 5   New  York  Attorney  General’s  action  and  potential  fines.    Investors 

 6   were  concerned  with  lack  of  management  honesty  and  control 

 7   because, as had happened in the past following the LIBOR scandal, 

 8   such  problems  could  result  in  considerable  costs  related  to 

 9   defending  a  regulatory  action  and,  ultimately,  in  the  imposition  of 

10   substantial fines.  Thus, the regulatory action and any ensuing fines 

11   were  a  part  of  the  alleged  harm  the  Plaintiffs  suffered,  and  the 

12   failure  to  disaggregate  the  action  and  fines  did  not  preclude  class 

13   certification. 

14          Finally,  we  are  not  persuaded  by  the  Defendants’  argument 

15   that  class  certification  was  improper  under  Comcast  because  the 

16   Plaintiffs’ damages model failed to account for variations in inflation 




                                          77 
                                                                                     




 1   over time.  Comcast does not suggest that damage calculations must 

 2   be  so  precise  at  this  juncture.    To  the  contrary,  Comcast  explicitly 

 3   states that “[c]alculations need not be exact.”  569 U.S. at 35.  Thus, 

 4   even  accepting  the  Defendants’  premises  that  inflation  would  have 

 5   varied  during  the  class  period  in  this  case  and  that  such  variation 

 6   could not be accounted for, the Defendants’ argument fails.   

 7          Dr. Nye explained that damages for individual class members 

 8   could be calculated by applying a method across the entire class that 

 9   focused on the decline in stock price following the disclosure of the 

10   New York Attorney General’s lawsuit and then isolating company‐

11   specific  events  from  market  and  industry  events.    His  model  also 

12   accounted for calculating the damages for individual class members 

13   based on their investment history. 

14          Therefore, we conclude that the district court did not abuse its 

15   discretion when it certified the Plaintiffs’ class over the Defendants’ 

16   damages‐related objections. 




                                           78 
                                                                                  




 1                                CONCLUSION 

 2         To summarize, we hold that: (1) the Affiliated Ute presumption 

 3   does not apply in this case; (2) direct evidence of price impact under 

 4   Cammer 5 is not always necessary to demonstrate market efficiency, 

 5   and was not required in this case; (3) defendants seeking to rebut the 

 6   Basic presumption must do so by a preponderance of the evidence, 

 7   which the Defendants in this case failed to do; and (4) the Plaintiffs’ 

 8   damages  methodology  posed  no  obstacle  to  certification.    We 

 9   therefore  AFFIRM  the  district  court’s  order  granting  the  Plaintiffs’ 

10   motion for class certification. 




                                         79